Citation Nr: 0113407	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97 - 01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for tinnitus. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fracture of the scaphoid, left wrist.

7.  Entitlement to a rating in excess of  10 percent for PTSD 
with dysthymia prior to June 13, 1998. 

8.  Entitlement to a rating in excess of  30 percent for PTSD 
on and after June 13, 1998. 

9.  Entitlement to a compensable rating for residuals of a 
gunshot wound of the left hand.

10.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right thigh.

11.  Entitlement to a compensable rating for residuals of 
infectious hepatitis.

12.  Entitlement to a rating in excess of 10 percent for 
residuals of frostbite of the feet prior to January 12, 1998. 

13.  Entitlement to an separate rating in excess of 10 
percent for residuals of frostbite of the left foot prior to 
or on and after January 12, 1998. 

14.  Entitlement to an separate rating in excess of 10 
percent for residuals of frostbite of the right foot prior to 
or on and after January 12, 1998. 

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949, and from October 1950 to August 1951, 
including a tour of duty in the Republic of Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1996 and 
August 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

This case was previously before the Board in September 1997, 
at which time the Board denied the appellant's claim of 
entitlement to service connection for gastroesophageal reflux 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD) or service-connected residuals of 
hepatitis, and his claim of entitlement to service connection 
for periodontal disease.  Those decisions were not appealed 
and have become final.  The appellant's remaining claims were 
remanded to the RO for further action, including a de novo 
review of the veteran's claim for service connection for 
bilateral pes planus; to obtain additional private and VA 
medical records; for reexamination of the veteran's service-
connected disabilities by examiners who had reviewed the 
veteran's complete service medical records and his claims 
folder; for reexamination of the veteran's muscle injuries 
under the revised regulatory criteria for evaluating gunshot 
and shell fragment wound injuries, effective July 3, 1997, 
and in accordance with the decision of the United States 
Court of Appeals for Veterans Claims (Court) decision in  
DeLuca V. Brown, 89 Vet. App. 202 (1995); for reexamination 
of the veteran's PTSD under the revised regulatory criteria 
for evaluating mental disorders, effective November 7, 1996; 
for reexamination of the veteran's feet for frostbite 
residuals and an examination for residuals of hepatitis; and 
for consideration of the provisions of  38 U.S.C.A. § 1154(b) 
with respect to the veteran's service connection claims.  

In its Remand decision of September 1997, the Board 
incorrectly stated that a claim for service connection for a 
right calf injury was at issue.  That statement was 
incorrect, as no claim for service connection for a right 
calf injury has been received, and no adjudicative action has 
been taken since the last final denial of that claim in 
February 1987.  Although the Notice of Disagreement received 
from the veteran's private attorney in September 1996 
purported to take issue with the denial of that claim by 
rating decision of August 1996, that issue was not addressed 
in that rating decision or in any subsequent rating decision.  
Accordingly, that issue is not in appellate status and will 
not be addressed by the Board.  

Further, in the cited Remand order, the Board directed the RO 
to address the issue of service connection for bilateral weak 
feet, asserting that such claim was inextricably intertwined 
with the claim for service connection for bilateral pes 
planus.  The Board has since concluded that the claim for 
service connection for bilateral weak feet is not merely 
intertwined with the claim for service connection for pes 
planus; it is the identical claim.  Pursuant to the Board's 
remand order of September 1996, the veteran's claim for 
service connection for bilateral pes planus was reviewed on a 
de novo basis by the RO and denied by rating decision of May 
1999.  The veteran has not entered a Notice of Disagreement 
as of the date of this decision, and the issue of service 
connection for bilateral pes planus, to include bilateral 
weak feet, is not currently in appellate status.  
Accordingly, that issue will not be addressed by the Board.

While those issues were in Remand status, the appellant 
revoked his representation by a private attorney for purposes 
of this appeal, and appointed Disabled American Veterans as 
his accredited service organization representative (See VA 
Form 22a, dated September 9, 1998).  The additional 
development and adjudicative actions have been completed to 
the greatest extent possible, and the case is now before the 
Board for further appellate consideration.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled, as described 
below.  

The records shows that following VA examinations in November 
1951, a rating decision of December 1951 granted service 
connection for residuals of infectious hepatitis, evaluated 
as 10 percent disabling, for residuals of frostbite of the 
feet, and for scars of the left hand and right thigh, each 
evaluated as noncompensably disabling, and denied service 
connection for wounds of the right knee and calf, bilateral 
weak feet, and a fracture of the scaphoid (navicular), left 
wrist.  The veteran was notified of those adverse 
determinations and of his right to appeal, but failed to 
initiate an appeal and those decisions became final.  An 
administrative review in September 1953 continued the prior 
evaluations.  Following VA examinations in October 1956, a 
rating decision of December 1956 reduced the 10 percent 
evaluation for the veteran's residuals of infectious 
hepatitis to a noncompensable rating, and denied increased 
ratings for his other service-connected disabilities.  The 
veteran was notified of those adverse determinations and of 
his right to appeal, but failed to initiate an appeal and 
those decisions became final.  Following VA examinations in 
December 1986, a rating decision of February 1987 denied 
service connection for a right calf injury, for bilateral 
defective hearing, and for a left scaphoid fracture, and 
denied compensable ratings for scars of the left hand and 
right thigh and for frostbite of the feet.  The veteran was 
notified of those adverse determinations and of his right to 
appeal, but failed to initiate an appeal and those decisions 
became final.  

In July 1995, the veteran claimed service connection for a 
back condition, for a bilateral knee condition, for PTSD, for 
numbness in his left wrist, and for bilateral defective 
hearing and tinnitus due to noise exposure during service.  
In addition, he requested compensable ratings for his 
service-connected shell fragment wounds of the right thigh 
and left hand, residuals of frostbite of the feet, and 
residuals of hepatitis.  

By RO letters of September 21, 1995, the veteran was informed 
that additional evidence was needed to resolve his claims, 
including evidence that his claimed disabilities had been 
treated since service, the names and addresses of physicians 
or hospitals who had treated him for his claimed 
disabilities, including the dates and places of treatment, 
statements from doctors or lay statements from former service 
comrades or other persons having knowledge of his 
disabilities during service or at the earliest date following 
discharge.  He was informed that the best evidence would be 
statements from doctors who had treated him since service, 
and was asked to complete and submit medical records release 
authorizations (VA Forms 21-4142) so that the RO could obtain 
medical evidence from those physicians.  In addition, he was 
informed that the service department had no evidence of 
hearing loss, or of back and knee problems in service, and 
was asked to provide evidence of treatment of those 
disabilities since service.  The veteran did not respond to 
that letter or submit the requested VA Forms 21-4142.

In a September 1995 Statement in Support of Claim (VA Form 
21-4138) from the veteran, the veteran claimed service 
connection for conditions which included pes planus and his 
already service-connected residuals of frostbite of the feet.  
In an accompanying letter, he alleged, in pertinent part, 
that during combat in Korea, he was struck in the left wrist 
by a small caliber rifle bullet which passed through his left 
wrist, breaking his wrist bone.  

Following VA general and specialist medical examinations of 
the veteran for the claimed disabilities, a rating decision 
of January 20, 1996, granted service connection for PTSD, 
evaluated as 10 percent disabling; denied service connection 
for a back condition, for a left knee condition, and for 
tinnitus; denied compensable ratings for a gunshot wound of 
the left hand, for frostbite of the feet, and for hepatitis; 
and deferred a determination with respect to the veteran's 
gunshot wound of the right thigh pending another examination.  
In addition, that decision found that new and material 
evidence had not been submitted to reopen claims for service 
connection for bilateral defective hearing, for a right knee 
condition, for a fracture of the left wrist, and for 
bilateral pes planus.  

The appellant was notified of the rating decision of January 
20, 1996, by RO letter of January 25, 1996, and provided a 
copy of that rating decision.  Those documents notified the 
veteran of the issues addressed, the evidence considered, the 
law and regulations governing direct and secondary service 
connection, the law and regulations pertaining to the 
submission of new and material evidence, the law and 
regulations governing evaluative rating of the issues 
decided, the reasons and bases for those decisions, and his 
right to appeal those decisions.  

A Notice of Disagreement, received in January 1996, took 
issue with the rating decision of January 25, 1996, and 
additionally sought service connection for anxiety and 
depression, each claimed as secondary to the veteran's 
service-connected PTSD; gastrointestinal problems as 
secondary to PTSD or hepatitis, a compensable rating for his 
frostbite of the feet; and a total rating based on 
unemployability due to service-connected disabilities. 

By RO letter of February 20, 1996, the RO notified the 
veteran that evidence was needed showing that his service-
connected disabilities had increased in severity.  He was 
asked to submit private or VA medical evidence or doctors' 
statements showing the date of examination, the diagnosis, 
and any clinical or laboratory findings, and informed that VA 
would request the reports of treatment.  No response was 
received from the veteran.  

Following additional VA specialist medical examinations of 
the veteran in February and March 1996, a rating decision of 
August 10, 1996, confirmed and continued the 10 percent 
rating for PTSD, the noncompensable ratings for a scar of the 
right thigh and for frostbite of the feet, denied service 
connection for a gastrointestinal condition as secondary to 
PTSD or hepatitis, and denied a total disability rating based 
on unemployability due to service-connected disabilities.  
The veteran was notified of those adverse determinations by 
RO letter of August 20, 1996, with a copy of the August 1996 
rating decision.  That letter and rating decision informed 
the veteran of the issues addressed, the evidence considered, 
the law and regulations governing direct and secondary 
service connection, the law and regulations governing 
evaluative rating of the issues decided, including a total 
rating based on unemployability, the reasons and bases for 
those decisions, and his right to appeal those decisions.  

Following receipt of a Notice of Disagreement taking issue 
with the rating decision of August 1996 "in its entirety", 
a Statement of the Case, issued on August 20, 1996, addressed 
the issues of service connection for a back disability, a 
left knee disability, and tinnitus; a rating in excess of 10 
percent for PTSD; compensable ratings for a gunshot wound of 
the left hand, for frostbite of the feet, and for hepatitis; 
and whether new and material evidence had been submitted to 
reopen claims for service connection for bilateral defective 
hearing, for a right knee condition, for a fracture of the 
left wrist, and for bilateral pes planus.  That document 
informed the veteran of the additional evidence considered, 
the adjudicative actions taken, the reasons and bases for the 
RO's decisions, the duty of VA to assist him in obtaining all 
evidence in the possession of private or government 
authorities, the applicable law and regulations pertaining to 
the submission of new and material evidence, the applicable 
law and regulations governing direct and secondary service 
connection, the applicable law and regulations governing the 
evaluation of mental disorders prior to and on and after 
November 7, 1996, and his right to submit further comment 
concerning the additional information addressed in the 
Supplemental Statement of the Case.  

Following a February 1997 personal hearing before an RO 
Hearing Officer and additional VA specialist medical 
examinations, a rating decision of March 1997 confirmed and 
continued the prior ratings for the cited disabilities and 
for infectious hepatitis.  A Supplemental Statement of the 
Case was provided the veteran on May 6, 1997, addressing the 
issues of compensable evaluations for service-connected 
frostbite of the feet and a gunshot wound of the left hand.  
That document informed the veteran of the additional evidence 
considered, the adjudicative actions taken, the evidence 
required for increased ratings, the reasons and bases for the 
RO's decisions, and his right to submit additional comment 
concerning the additional information addressed in the 
Supplemental Statement of the Case.  

Thereafter, a Statement of the Case was provided the veteran 
on May 6, 1997 addressing the issues of service connection 
for gastroesophageal reflux as secondary to PTSD or 
hepatitis; a compensable rating for a shell fragment wound of 
the right thigh; and a total disability rating based on 
unemployability.  That document informed the veteran of the 
evidence considered, the adjudicative actions taken, the 
reasons and bases for the RO's decisions, the duty of VA to 
assist him in obtaining all evidence in the possession of 
private or government authorities, the applicable law and 
regulations governing direct and secondary service 
connection, the applicable law and regulations governing 
total disability rating based on unemployability, and his 
right to a hearing.  The appeals as to those issues were 
perfected by the filing of a Substantive Appeal (VA Form 9) 
in April 1997.  

The record shows that the appellant was provided a copy of 
the Board's September 24, 1997, decision and remand order.  
That document specifically informed the veteran that 
additional evidence was needed to resolve his claims, to 
include specific names, addresses, and approximate dates of 
treatment for all private and VA health care providers from 
whom he had received treatment for any of the disabilities 
for which service connection is sought since the date of 
final service separation.  In particular, the veteran was 
informed that evidence was needed of his treatment at a 
medical facility in or near Lexington, Nebraska, following 
his postservice back injury in a 1957 truck accident, as well 
as copies of all clinical records pertaining to 
hospitalization and treatment of the veteran for those 
injuries in 1958 at Lincoln General Hospital in Lincoln, 
Nebraska.  The veteran was further informed that the exact 
name, dates, and mailing addresses of the manufacturing 
company and trucking company for which he worked following 
service separation, as well as the Eaton Corporation, was 
needed in order to obtain his complete medical records from 
those sources.  The veteran was notified that failure to 
provide the requested information might adversely affect the 
resolution of his claims.  The veteran made no response to 
those requests, and failed to complete and return the 
requested documents.  

By RO letter of November 24, 1997, the veteran was notified 
that his claim had been remanded so that the RO could obtain 
additional evidence needed to make decisions upon his 
appeals.  He was asked to complete and submit VA Forms 21-
4142 showing the names, addresses, and treatment dates for 
each private and VA physician and medical facility where he 
had received treatment for his claimed disabilities since 
service separation, including his 1958 treatment at Lincoln 
General Hospital; the names and addresses of the 
manufacturing company and trucking company who employed him 
after service separation, as well as the Eaton Corporation; a 
completed VA Form 21-4176 providing details of his 1957 truck 
accident, as well as a medical record release authorization 
for the hospital where he was treated following that 
accident; and a completed VA Form 21-8940 in support of his 
claim for a total rating based on unemployability.  He was 
notified that failure to submit the requested evidence might 
adversely affect the resolution of his claims.  The veteran 
made no response to those requests, and failed to complete 
and return the requested documents.  

Following additional VA specialist medical examinations of 
the veteran in June and July 1998, a rating decision of 
November 1998 granted separate ratings of 10 percent each for 
frostbite of the feet, effective January 1. 1998, and an 
increased rating of 30 percent for PTSD with dysthymia, 
effective June 13, 1998; and denied compensable ratings for a 
gunshot wound of the left hand, for a shell fragment wound of 
the right thigh, and for residuals of hepatitis.  That 
decision further denied service connection for a back 
condition and for a total disability rating based on 
unemployability due to service-connected disabilities.  

The veteran was notified of those determinations by RO letter 
of December 7, 1998, with a copy of the rating decision.  
Those documents notified the veteran of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
law and regulations governing direct and secondary service 
connection, the law and regulations governing evaluative 
rating of the issues decided and a total disability rating 
based on unemployability, the decisions reached, the reasons 
and bases for those decisions, and of his appellate and 
procedural rights.  On December 7, 1998, a Supplemental 
Statement of the Case was provided the veteran which notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the law and regulations governing 
direct and secondary service connection, the law and 
regulations governing evaluative rating of the issues decided 
and a total disability rating based on unemployability, the 
regulations in effect for mental disorders prior to and on 
and after November 7, 1996, the regulations in effect for 
muscle injuries prior to and on and after July 3, 1997, the 
decisions reached, the reasons and bases for those decisions, 
and his appellate and procedural rights.  

In an August 1998 statement, the veteran asked that his back, 
both knees, and hearing be examined; that he feels all that 
those problems result from when he was on active duty; and 
that he had never been examined for a hearing loss.  A rating 
decision of May 1999 denied service connection for bilateral 
pes planus on the grounds that such disability existed at 
service entry and was not shown to have been aggravated 
during active service, and determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for bilateral defective hearing, for a left knee 
disability [sic], and for a right knee disability.  The 
veteran was informed of those determinations by RO letter of 
May 24, 1999, with a copy of the rating decision.  Those 
documents notified the veteran of the issues addressed, the 
evidence considered, the adjudicative actions taken, the law 
and regulations governing direct and secondary service 
connection, the law and regulations pertaining to submission 
of new and material evidence to reopen finally denied claims, 
the decisions reached, the reasons and bases for those 
decisions, and of his appellate and procedural rights.  

By RO letter of August 11, 1999, the veteran was notified 
that his case was being transferred to the Board for 
disposition, and was informed that he had the right to 
request a personal hearing before the Board or to submit 
additional evidence within 90 days of the date of that letter 
or until the Board promulgated a decision in his case, 
whichever came first.  The veteran made no response to that 
letter, and has not requested a personal hearing before the 
Board or submitted additional evidence. 

The evidence shows that the VA has satisfied its duties to 
notify and to assist the appellant in this case by obtaining 
VA specialist medical examinations of the veteran's claimed 
disabilities, by notifying him of the law and regulations 
governing his various claims, including newly revised 
regulation, and adjudicating his claims under the regulations 
most favorable to him.  The veteran has refused to respond to 
RO letters seeking evidence to assist him in his appeals, 
despite being repeatedly notified that the additional 
evidence was needed to evaluate his claims, and that failure 
to submit the requested evidence might adversely affect the 
resolution of his claims.  

The Court has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.  

The issues of service connection for tinnitus, the evaluative 
rating for service-connected residuals of a gunshot wound to 
the left hand with scaphoid fracture and degenerative 
changes, and the claim for a total disability rating based on 
unemployability due to service-connected disabilities are 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has complied with its statutory duty to notify and 
to assist the appellant in the issues addressed herein.  

2.  The veteran engaged in combat against the enemy while on 
active duty. 

3.  A back and left knee disability were not manifest during 
active service, on service separation examination, during any 
applicable presumptive period; the veteran has not alleged 
that those condition were incurred in combat, and there is no 
factual predicate upon which to base a medical opinion as to 
inservice etiology. 

4.  A rating decision of December 1951 denied service 
connection for a right knee disability on the grounds that 
such disability was not shown in service or on service 
separation examination; the veteran failed to initiate an 
appeal, and that decision became final.  

5.  A rating decision of February 1987 denied service 
connection for bilateral defective hearing on the grounds 
that such disability was not shown in service or on service 
separation examination; the veteran failed to initiate an 
appeal, and that decision became final.  

6.  In July 1995, the veteran undertook to reopen his claims 
for service connection for a right knee disability and for 
bilateral defective hearing by submitting additional 
evidence. 

7.  The additional evidence submitted since the unappealed 
rating decisions of December 1951 and February 1987 includes 
no evidence which bears directly and substantially upon the 
issues of service connection for a right knee disability and 
for bilateral defective hearing, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of those 
claims.

8.  Rating decisions of December 1951 and February 1987 
denied service connection for residuals of a fracture of the 
scaphoid, left wrist, and those determinations were not 
appealed.  

9.  In July 1995, the veteran undertook to reopen his claim 
for service connection for a fracture of the scaphoid, left 
wrist, by submitting additional evidence. 

10.  The additional evidence submitted since the unappealed 
rating decisions of December 1951 and February 1987 denying 
service connection for a fracture of the scaphoid, left 
wrist, includes evidence which bears directly and 
substantially upon that issue, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.

11.  Competent medical evidence and lay testimony link and 
relate the veteran's
fracture of the left scaphoid with traumatic arthritis to his 
service-connected gunshot wound of the left hand sustained in 
Korea in 1951.  

12.  The veteran's service-connected residuals of a gunshot 
wound of the left hand are currently manifested by a small, 
superficial, non-tender, non-adherent, asymptomatic 1 cm. 
healed scar over the dorsum of the left thumb metacarpal, 
with X-ray evidence of a chip fracture, 2.3 mm. in size, in 
the soft tissues of the thumb at the interphalangeal joint; 
without evidence of impairment sufficient to preclude his 
full-time employment as a truck driver and press operator for 
38 years, or his current working in his wood-working shop 
making doll furniture to sell.  

13.  The veteran's service-connected residuals of a shell 
fragment wound of the right thigh are currently manifested by 
a superficial scar, with no evidence of muscle penetration, 
bone, joint or nerve damage, tissue loss, ulceration, 
depression, damage to tendons, muscle herniation, adhesions, 
loss of muscle strength, evidence of pain on palpation, 
tenderness or retraction, keloid formation, limitation of 
motion or impairment of right thigh function.  

14.  Service-connected residuals of infectious hepatitis are 
currently manifested by history only, with a soft and 
nontender abdomen, normal bowel sounds, no nutritional 
deficiencies, no evidence of splenomegaly, 
hepatosplenomegaly, or ascites, no evidence of poor 
nutrition, no findings of hepatitis B and C antigens on 
laboratory testing, and no evidence of active disease, 
including no impairment of liver function or filtering 
capacity; competent medical evidence shows that the veteran's 
hepatitis was not active, and was not currently causing him 
any health problems. 

15.  Prior to January 12, 1998, the veteran's service-
connected bilateral residuals of frostbite of the feet were 
manifested by complaints of pain on heel and toe walking, 
with a warm and dry skin, a normal gait, normal appearance 
and function of the feet, and normal peripheral pulses, with 
no evidence of loss of toes, vascular changes, scars, 
diminished pedal pulses, or deformity.  

16.  On and after January 12, 1998, the veteran's service-
connected residuals of frostbite of the left foot were 
manifested by complaints of constant pain and numbness on 
walking, sitting, or any touching, without objective clinical 
findings of anything more than an uncomfortable sensation, 
and no evidence of limitation of foot motion or impairment of 
the ability to rise on his toes, no evidence of joint pain on 
active or passive range of motion, and X-ray evidence showing 
no gross bony abnormalities, and that mineralization and bone 
strength were good; the veteran's difficulty in squatting was 
attributed to his back and knee problems.  

17.  On and after January 12, 1998, the veteran's service-
connected residuals of frostbite of the right foot were 
manifested by complaints of constant pain and numbness on 
walking, sitting, or any touching, without objective clinical 
findings of anything more than an uncomfortable sensation, 
and no evidence of limitation of foot motion or impairment of 
the ability to rise on his toes, no evidence of joint pain on 
active or passive range of motion, and X-ray evidence showing 
no gross bony abnormalities, and that mineralization and bone 
strength were good; the veteran's difficulty in squatting was 
attributed to his back and knee problems.  

18.  Prior to June 13, 1998, the veteran's service-connected 
PTSD was primarily manifested by social impairment and 
relationship problems, unbroken full-time employment for 38 
years prior to retirement in 1990 due to attaining SSA 
eligibility, with little or no evidence of industrial 
impairment.  

19.  On and after June 13, 1998, the veteran's service-
connected PTSD was primarily manifested by social impairment 
and relationship problems, with little or no evidence of 
industrial impairment; the veteran currently spends his time 
in his wood-working shop making doll furniture to sell and 
has stated that he has no interest in working.  


CONCLUSIONS OF LAW

1.  A back disability and a left knee disability were not 
incurred in or aggravated by active service, and the service-
incurrence of arthritis of the back or left knee cannot be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5107(a) (West 1991), 5103A(a)-(d), effective 
November 9, 2000;  38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2000).  

2.  New and material evidence to reopen the claims for 
service connection for a right knee disability and for 
bilateral defective hearing not having been submitted, those 
claims are not reopened and the rating decisions of November 
1951 and February 1987 denying those claims are affirmed and 
remain final.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (2000);  Hodge v. West,  155 F.3d 1356 (Fed. Cir. 
1998).

3.  New and material evidence to reopen the claim for service 
connection for a fracture of the scaphoid, left wrist, having 
been submitted, that claim is reopened.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (2000);  Hodge v. West,  
155 F.3d 1356 (Fed. Cir. 1998).

4.  Residuals of fracture of the scaphoid, left wrist, with 
traumatic changes, were incurred in wartime service.  
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) (2000).  

5.  The criteria for a compensable rating for residuals of a 
gunshot wound of the left hand are not met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991), 5103(a)-(d), effective November 
9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, § 4.118, Diagnostic 
Code 7805 (2000).  

6.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right thigh are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991), 5103(a)-(d), 
effective November 9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, 
§ 4.118, Diagnostic Code 7805 (2000).  

7.  The criteria for a compensable rating for infectious 
hepatitis are not met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991), 5103(a)-(d), effective November 9, 2000;  
38 C.F.R.§ 3.321(b)(1), Part 4, § 4.115, Diagnostic Code 7345 
(2000).  

9.  The criteria for a rating in excess of 10 percent for 
bilateral residuals of frostbite of the feet were not met 
prior to January 12, 1998.  38 U.S.C.A. § 1155, 5107(a) (West 
1991), 5103(a)-(d), effective November 9, 2000;  
38 C.F.R.§ 3.321(b)(1), Part 4, § 4.104, Diagnostic Code 7122 
(2000).  

10.  The criteria for a separate rating in excess of 10 
percent for residuals of frostbite of the left foot were not 
met prior to or on and after January 12, 1998.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991), 5103(a)-(d), effective November 
9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, § 4.104, Diagnostic 
Code 7122 (2000).  

11.  The criteria for a separate rating in excess of 10 
percent for residuals of frostbite of the right foot were not 
met prior to or on and after January 12, 1998.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991), 5103(a)-(d), effective November 
9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, § 4.104, Diagnostic 
Code 7122 (2000).  

12.  The criteria for a rating in excess of 10 percent for 
PTSD were not met prior to June 13, 1998.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991), 5103(a)-(d), effective November 
9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, §§ 4.132, 4.125-
4.130, Diagnostic Code 9411 (in effect prior to and on and 
after November 7, 1996).  

13.  The criteria for a rating in excess of 30 percent for 
PTSD were not met on and after June 13, 1998.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991), 5103(a)-(d), effective November 
9, 2000;  38 C.F.R.§ 3.321(b)(1), Part 4, §§ 4.132, 4.125-
4.130, Diagnostic Code 9411 (in effect prior to and on and 
after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues 
addressed below have been properly developed and that VA has 
fully complied with statutory obligations of notification and 
assistance to the veteran.  38 U.S.C.A. § 5107(a) (West 
1991), 5103A(a)-(d), effective November 9, 2000.  The record 
establishes that the RO has obtained available evidence from 
all sources identified by the veteran; that he has been 
afforded a personal hearing before an RO Hearing Officer; and 
that he has undergone comprehensive VA specialist 
examinations in connection with those claims.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In view of the fact that the Board has reviewed the 
procedural history of the instant appeal in detail in the 
Introduction section, that material will not be repeated. 

I.  The Evidence

The veteran's original application for VA disability 
compensation benefits, received in August 1951, sought 
service connection for right leg and left hand wounds, and 
for residuals of hepatitis with jaundice.  No mention was 
made of any other disability of the upper or lower 
extremities, spine, or musculoskeletal system, or of hearing 
loss, tinnitus, pes planus, or frostbite of the feet.   

The report of service entrance examination for the veteran's 
initial period of active service, dated in September 1948, 
shows that he had 1st degree flat feet.  Service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of any of the disabilities at issue during his 
initial period of active service.  His service separation 
examination, conducted in September 1949, disclosed a second 
degree, nonsymptomatic pes planus.  

A report of service entrance examination for the veteran's 
second period of active service, dated in September 1950, 
disclosed no abnormalities of the feet or other physical or 
mental abnormality.  Service medical records dated in 
February 1951 show that the veteran sustained a lacerating 
gunshot wound to the dorsal surface of the left hand and a 
shrapnel wound to the lateral aspect of the right leg on 
February 12, 1951, in Hosang, Korea, when struck by enemy 
small arms fire, as well as bilateral 1st degree frostbite to 
the feet.  He was initially seen at the 38th Regimental 
Collection Station, where his wounds were identified as a 
gunshot wound of the left hand and a shrapnel wound of the 
right leg, dressings were applied, and X-rays of his left 
hand and right thigh were ordered.  On February 13, 1951, he 
was transferred to the 1st Mobile Army Hospital, where he was 
diagnosed with shrapnel wounds, left thumb, right calf.  On 
February 14, 1951, he was transferred to the 3rd. Station 
Hospital, where his diagnoses were wounded in action, shell 
fragment wounds, penetrating, right thigh; left thumb; 
frostbite, 2nd degree.  He was transferred to the 118th 
Station Hospital on February 15, 1951, where his diagnoses on 
admission were missile wound, left thumb, and shrapnel wound, 
right calf, and 2nd degree frostbite, both feet. 

On February 16, 1951, he was admitted to Osaka Army Hospital 
on Honshu, Japan, where an admission examination revealed a 
shrapnel wound on the lateral aspect of the right thigh, with 
no point of exit, and minimally frozen feet.  A crusted 
entrance wound was seen on the lateral aspect of the right 
thigh, and the feet were somewhat tender and macerated.  The 
impression was gunshot wound and 1st degree frostbite.  There 
were no bullae, and it was indicated that his frostbite 
needed no treatment.  There are no indications in the medical 
records that debridement of the veteran's wounds or surgery 
were required.  X-rays revealed no evidence of retained 
foreign bodies, while the feet showed some demineralization 
of the ungual tufts of the great toes, compatible with 
trophic changes of frostbite.  Treatment records dated March 
1, 1951, show that the veteran's wounds of the right leg and 
left hand were well healed, and he was transferred to Annex 
I.  On admission to Annex 1, the veteran's wounds of the 
right left and left hand were well healed, X-rays revealed no 
evidence of retained foreign bodies, and his feet showed a 
mild sweating and slight erythema, but no edema.  On March 
13, 1951, it was found that the veteran had responded well to 
treatment, and was scheduled for transfer to the 8040th 
Reconditioning Center at Nara.  The diagnoses on transfer 
were wound, lacerated, gunshot, right leg, lateral aspect; 
left hand, dorsal surface, without nerve or artery 
involvement, incurred February 12, 1951, when struck by enemy 
small arms fire; and 1st degree frostbite, both feet, 
improved, incurred February 12, 1951. 

The veteran was transferred to the 8040th Station Hospital at 
Nara on March 13, 1951, where it was noted that his wounds 
were healed and that his feet were essentially healed except 
for sweating.  While he was waiting to be returned to duty, 
he was found to have infectious hepatitis with jaundice, and 
he was sent to the 35th Station Hospital on March 21, 1951 
for treatment.  On admission, he was noted to have sustained 
a penetrating fragment wound to the right thigh and a slight 
wound to the left hand, both healed on admission.  His 
hepatitis was diagnosed as infectious, mild and acute.  He 
improved and became asymptomatic, and was transferred to the 
8040th Station Hospital on May 7, 1951, from which he was 
returned to full duty on May 15, 1951.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of any 
disability of the spine, upper or lower extremities, or 
musculoskeletal system except as noted, and there was no 
treatment or findings of hearing loss or tinnitus.  His 
service separation examination, dated in August 1951, 
disclosed a 3rd degree pes planus, bilaterally, and scars 
from a shrapnel wound of the right thigh and left hand.  In 
addition, it was noted that the veteran had been treated for 
hepatitis, and that he complained of experiencing liver 
discomfort from time to time.  The veteran's service 
separation examination revealed no complaint, findings, or 
diagnosis of any disability of the spine, upper or lower 
extremities, or musculoskeletal system except as noted; his 
hearing acuity was 15/15 for the whispered and spoken voice; 
and there were no findings of hearing loss or tinnitus.  

A report of VA general medical examination, conducted in 
November 1951, showed that the veteran stood 5' 7" tall, 
weighed 146 pounds, and had an erect carriage and a normal 
gait.  His skin was unremarkable, and his hearing was normal.  
A report of special VA orthopedic examination reviewed the 
veteran's history of a shell fragment wound of the right 
thigh and a gunshot wound of the left hand.  He also cited 
the veteran's complaints of diminished strength in the left 
hand, and pain in the right thigh and right knee, as well as 
a history offered by the veteran of injuring his right knee 
in a fall prior to his shrapnel wound injuries and frostbite 
of the feet.  Examination revealed a small, asymptomatic 
entrance wound scar over the dorsal aspect overlying the base 
of the left thumb metacarpal and a very small scar 
representing the wound of exit over the thenar eminence of 
the left hand.  The veteran stated that he was not sure that 
this scar really represented the wound; however, muscle 
strength around the thumb was good, and there was a full 
range of motion.  There was a small, well-healed,1 cm. wound 
scar on the lateral aspect of the right thigh, which was not 
tender, depressed, or adherent, and there was no muscle loss, 
or loss of muscle strength, in the right quadriceps.  
Examination of the right knee revealed a full range of pain-
free motion without crepitus, effusion, or quadriceps 
atrophy.  Tenderness was present over the medial joint line, 
but McMurry's test was negative.  Moderate pronation was seen 
in both feet, but joint motions were good.  The feet were 
slightly warm, the pedal pulses were normal, and there were 
no callosities.  X-ray examination of the left hand and wrist 
revealed evidence of an old, united fracture of the navicular 
bone and a small fragment at the base of the proximal phalanx 
of the middle finger, apparently due to a small chip 
fracture.  X-rays of the right knee and right thigh were 
negative for bony impairment or pathological change.  The 
diagnoses included healed fracture of the carpal scaphoid, 
left, symptomatic; cicatrices of the skin, left hand, healed, 
asymptomatic, and of the lateral aspect of the right thigh, 
healed, asymptomatic; bilateral weak foot, moderate, cause 
undetermined; and history of bilateral frostbite of the feet, 
no residuals found on examination.  

A report of special VA gastrointestinal examination, dated in 
November 1951, cited the veteran's history of infectious 
hepatitis with jaundice while on active duty in April 1951, 
and his subsequent return to full duty with only occasional 
minor nausea.  The veteran was employed on a full time basis, 
but complained of weight loss, weakness, and episodes of 
nausea and vomiting.  Examination of his mouth, abdomen, and 
rectum were negative, and laboratory tests revealed no 
evidence of impairment of liver function.  The diagnosis was 
history of acute jaundice, with mild residuals.  

The medical and other evidence entered into the record 
subsequent to the appellant's initial postservice year will 
be discussed as it pertains to the several issues on appeal.  

Service Connection for a Back Disability and a Left Knee 
Disability

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a back 
disability or a left knee disability during his periods of 
active service or on service separation examinations in 
September 1949 and August 1951.  Further, his initial 
application for VA disability compensation benefits made no 
reference to back or left knee disabilities.  Reports of VA 
examinations in November 1951, in October 1956, and in 
December 1986 disclosed no complaint, treatment, findings or 
diagnosis of a back disability or a left knee disability.  

In his July 1995 claim, the veteran stated that he had back 
and knee problems since serving in Korea.  On VA orthopedic 
examination in October 1995, the veteran stated that he could 
identify no single precipitating event before, during, or 
after service that caused his knee problems.  Examination of 
the knees disclosed no swelling, erythema, or warmth, 
patellar excursion was normal and without ballottements, and 
there was no crepitance on active or passive range or motion.  
A full range of knee motion from O to 145 degrees was 
demonstrated, bilaterally, and there was no involvement 
inferior to the knees of either extremity.  The orthopedic 
diagnosis was normal examination of the knees, X-rays 
pending.  However, X-ray examination of the cervical spine 
disclosed mild to moderate degenerative changes, while X-ray 
examination of the knees revealed calcification of the medial 
and lateral meniscus, bilaterally, with small osteophytes off 
the tibial joint space, tibial spines, and superior articular 
surfaces of the patellae.  

A separate orthopedic examination to evaluate the veteran's 
back complaints was conducted in October 1995.  The veteran 
stated that he could identify no single precipitating event 
before, during, or after service that caused his back 
problems.  Rather, he stated that he began to have back 
problems after leaving service; that those problems became 
progressively worse; and that he was injured in a truck 
accident near Lexington, Nebraska, in 1957, sustaining a 
fracture of the atlas or the odontoid and a fracture of a 
spinous process in the lower back, believed to be L4-5 or L5-
S1.  He stated that he was required to wear a cervical collar 
for a period of nine months, and that his low back pain 
persisted, requiring him to undergo a spinal fusion.  
Detailed findings on orthopedic examination of the back were 
reported.  X-ray examination of the lumbosacral spine 
revealed diffuse degenerative spondylosis, with anterior and 
posterior osteophytes throughout, and complete loss of the 
disc space at L5-S1.  The diagnoses were fractured atlas 
secondary to motor vehicle accident in 1958, by patient 
history; fractured spinous process (unknown level) secondary 
to motor vehicle accident in 1958 with fusion (unknown 
level); and degenerative joint disease, lumbosacral spine.

A report of VA general medical examination, conducted in 
March 1996, noted the veteran's complaints of bilateral knee 
pain, and his history of a posterior spinal fusion.  The 
veteran stated that he was retired from the Eaton 
Corporation, where he had served as a press operator and 
maintenance man; that he had previously been employed as a 
truck driver for 18 years; and that he had discontinued that 
employment due to arthritis of the knees.  Examination 
disclosed that the veteran had a normal posture and gait, 
with no motor, sensory or reflex deficit of the upper or 
lower extremities.  The pertinent diagnoses were degenerative 
arthritis and spondylosis of the lumbar spine and bilateral 
degenerative arthritis of the knees.  

Efforts by the RO to obtain VA outpatient treatment records 
of the veteran from the VAMC, Grand Island and the VAMC, 
Lincoln, during the 1950's and 1960's were unavailing.  VA 
outpatient clinic records, dated from October 1995 to July 
1997, showed no complaint, treatment, or findings of a back 
or left knee disorder.  At his February 1997 personal hearing 
held before an RO Hearing Officer, the veteran offered no 
testimony regarding a back or left knee disability.  

A report of VA orthopedic examination, conducted in February 
1997, revealed that the circumference of the veteran's thighs 
and calves were equal, bilaterally; and that the flexion of 
both knees was to 135 degrees, bilaterally, with the left 
flexing more easily than the right.  There was no finding or 
diagnosis of a back or left knee disorder.  A report of VA 
orthopedic examination, conducted in June 1998, cited the 
veteran's statement that he had a normal gait, while a report 
of VA fee-basis neurological examination in July 1998, 
disclosed that heel and toe walking was performed without 
difficulty, and Romberg's sign was negative.  A June 1998 VA 
fee-basis podiatry examination revealed that the veteran was 
able to stand on his toes, and the difficulty he experienced 
in squatting was attributed by the examiner to the veteran's 
back and knee conditions.  

In an August 1998 statement, the veteran asserted that he 
felt that all of his back and knee problems resulted from 
when he was on active duty, and asked that his back and knees 
be examined.

Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (2000).  In addition, 
if a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2000).  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a back 
disability or a left knee disability during his periods of 
active service or on service separation examinations in 
September 1949 and August 1951.  Further, his initial 
application for VA disability compensation benefits made no 
reference to back or left knee disabilities.  Reports of VA 
examinations in November 1951, in October 1956, and in 
December 1986 disclosed no complaint, treatment, findings or 
diagnosis of a back disability or a left knee disability, and 
his subsequent VA orthopedic examinations in October 1995, in 
March 1996, and in June 1998 disclose no evidence of an 
altered gait.  The first objective clinical evidence 
establishing the presence of back and left knee disability is 
dated in October 1995, more than 44 years after final service 
separation.  The record includes no competent medical 
evidence which links or relates the veteran's current back 
and left knee disabilities to his periods of active service, 
to any incident or injury occurring during such service, or 
to a service-connected disease or injury.  As neither a back 
or left knee condition was noted in service or prior to 
October 1995, the provisions of  38 C.F.R. § 3.303(b) (2000) 
addressing continuity of symptomatology are inapplicable to 
these issues.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The veteran's August 1998 statement that he felt that all of 
his back and knee problems resulted from when he was on 
active duty must be weighed against the statement in his July 
1995 claim that he had back and knee problems since serving 
in Korea, as well as his statements on VA orthopedic 
examination in October 1995 that he could identify no single 
precipitating event before, during, or after service that 
caused his back or knee problems.  The veteran's subsequent 
admission that he was injured in a truck accident near 
Lexington, Nebraska, in 1957; that he was required to wear a 
cervical collar for a period of nine months; and that his low 
back pain persisted, requiring him to undergo a spinal fusion 
in 1998, coupled with his refusal to permit review of those 
medical records, militates against a conclusion that his back 
disability originated during active service.  In view of the 
foregoing, the Board finds that the veteran is not a credible 
witness or a reliable historian.  As the veteran has not 
alleged that his back and left knee conditions were incurred 
in combat, the provisions of  38 U.S.C.A. § 1154(b) and  
38 C.F.R. § 3.304(d) are inapplicable to his claims for 
service connection for back and left knee disabilities.  

With respect to the veteran's request that his back and knees 
be examined, the Board notes that the veteran's back and 
knees were examined at the time of final service separation 
in August 1951, and on VA examinations conducted in November 
1951, in October 1956, in October 1995, in March 1996, and in 
February 1997.  Further, to remand this claim for a medical 
opinion as to whether the veteran's current back and left 
knee disabilities are related to his period of active service 
would serve no useful purpose, as there is no factual 
predicate upon which to link those conditions to his periods 
of active service.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for back and left knee 
disabilities is denied.  

Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Bilateral Defective 
Hearing and a Right Knee Disability

These issues and other issues involving the reopening of 
claims previously and finally denied were initially reviewed 
and denied by the RO under the standard set out in  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Federal Court expressly 
rejected the standard for determining whether new and 
material evidence had been submitted, as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), and held that the 
regulatory standard set forth in  38 C.F.R. § 3.156(a) was 
the only correct standard.  The issues involving the 
reopening of claims previously and finally denied were 
remanded to the RO in September 1997 in order to permit the 
RO to adjudicate the new-and-material claims under the 
provisions of  38 C.F.R. § 3.156(a) (2000).  The record shows 
that the veteran's claims to reopen have been reviewed under 
the applicable law and regulations, and that he has been 
provided a Supplemental Statement of the Case notifying him 
of the applicable law and regulations pursuant to the Hodge 
decision.  

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 1991).  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  However, the Court has held 
that lay persons, such as the veteran, are not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  

Bilateral Defective Hearing

A rating decision of February 1987 denied service connection 
for bilateral defective hearing.  Although the veteran was 
notified of that adverse determination and of his right to 
appeal, he failed to initiate an appeal and that decision 
became final.  The evidence of record prior to the unappealed 
rating decision of February 1987 consists of the veteran's 
complete service medical records, including his service 
entrance and service separation examinations for both periods 
of active service, none of which reflect any complaint, 
treatment, findings or diagnosis of bilateral defective 
hearing, or of any trauma or pathology of the ears.  The 
veteran's original claim for VA disability compensation 
benefits, received in August 1951, makes no mention of 
bilateral defective hearing, and reports of VA examinations 
conducted in November 1951 and October 1956 found that the 
veteran's hearing was normal.  A VA orthopedic examination in 
December 1986 did not include audiology or audiometric 
testing, but the examiner cited the veteran's statement that 
he had a bilateral high frequency hearing loss due to 
explosives during service.  A rating decision of February 
1987 denied service connection for bilateral defective 
hearing on the merits and, in the absence of an appeal, that 
decision became final.  

In July 1995, the veteran again claimed service connection 
for bilateral defective hearing, claimed to have been caused 
by acoustic trauma from explosions while serving in combat.  
In an RO letter dated in September 1995, the veteran was 
asked to provide medical or other evidence that such 
disability had been treated since service discharge, 
including the dates of examination or treatment, findings and 
diagnoses; the names and addresses of persons or facilities 
where he had received treatment for such disability.  The 
veteran failed to provide the requested evidence, or to 
otherwise respond to that request for evidence, and a rating 
decision of January 1996 determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral defective hearing.  The 
veteran appealed and subsequently perfected that appeal.  
During the pendency of this appeal, the veteran again failed 
to submit requested medical evidence showing postservice 
treatment or diagnosis of bilateral defective hearing.  

The Board finds that the veteran's current contentions with 
respect to his claimed bilateral defective hearing are 
identical to those advanced and considered at the time that 
claim was denied in February 1987, and thus are duplicative 
and reiterative of assertions reviewed and considered at the 
time of the prior denial.  The Board finds that no 
contentions have been advanced which are new, and that no 
testimony was offered at the veteran's personal hearing which 
addressed the issue of bilateral defective hearing.  While 
the veteran was repeatedly asked to provide medical or other 
evidence that such disability had been treated since service 
discharge, he failed to provide the requested evidence, or to 
otherwise respond to the requests for evidence.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that no evidence has been submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as required under the provisions of  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (2000); and  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for bilateral defective hearing is not 
reopened, and the rating decision of February 1987 denying 
that claim is affirmed.  As the claim for service connection 
for bilateral defective hearing has not been reopened, the 
Board lacks jurisdiction to take further action with respect 
to that claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  Smith (Russell) v. West,  12 Vet. App. 312 
(1999).

A Right Knee Disability

A rating decision of December 1951 denied service connection 
for a right knee disability on the grounds that such 
disability was not demonstrated or diagnosed during active 
service.  Although the veteran was notified of the actions 
taken and of his right to appeal, he failed to initiate an 
appeal and that decision became final after one year.  In 
July 1995, the veteran undertook to reopen his claim for 
service connection for a right knee disability, asserting 
that he had experienced knee problems since serving in Korea.  
A rating decision of January 1996 determined that new and 
material evidence had not been submitted since the unappealed 
rating decision of November 1951, and declined to reopen the 
claim for service connection for a right knee disability, 
giving rise to this portion of the instant appeal.

The evidence of record at the time of the December 1951 
decision denying service connection for a right knee 
disability consists of the veteran's complete service medical 
records, including his service entrance and service 
separation examinations for both periods of active service, 
none of which reflect any complaint, treatment, findings or 
diagnosis of a right knee disability during service or on 
service separation examination.  A report of VA orthopedic 
examination conducted in November 1951 disclosed no 
abnormalities or impairment of function of the right knee, 
and X-ray examination of the right knee was negative for any 
bony or other abnormality.  

The evidence added to the record since the unappealed rating 
decision of December 1951 denying service connection for a 
right knee disability includes reports of VA orthopedic 
examinations conducted in November 1956 and in December 1986, 
neither of which reflect any findings or diagnoses of a right 
knee disability.  A report of VA orthopedic examination, 
conducted in October 1995, cited the veteran's statement that 
he could identify no particular precipitating event before, 
during, or after military service that caused him to have 
knee problems.  While the orthopedic examiner found that the 
veteran's knees were normal on examination, X-rays revealed 
calcification of the medial and lateral meniscus, 
bilaterally, with small osteophytes off the tibial joint 
space, tibial spines, and superior articular surfaces of the 
patellae.  In addition, a report of VA orthopedic 
examination, conducted in February 1997, revealed that 
flexion of both knees was to 135 degrees, bilaterally, with 
the left flexing more easily than the right, and neurologic 
examination revealed no evidence of sensory loss in the right 
leg, while a report of VA orthopedic examination in June 1998 
cited the veteran's statement that he had a normal gait, and 
no loss of strength in his right lower extremity.  

Analysis

The veteran's July 1995 claim for service connection for a 
right knee disability asserted that he had experienced 
problems with his knees "since" serving in Korea.  However, 
he did not submit any medical evidence to support that claim, 
and he did not state that such injury occurred in combat or 
was related to combat.  Further, VA orthopedic examinations 
conducted in November 1956 and in December 1986 disclosed no 
findings or diagnoses of a right knee disability or altered 
gait, and the first objective clinical evidence establishing 
the presence of a right knee disability is dated in October 
1995, more than 44 years after final service separation.  The 
additional evidence added to the record includes no competent 
medical evidence which links or relates the veteran's current 
right knee disability to his periods of active service, to 
any incident or injury occurring during such service, or to a 
service-connected disease or injury.  

While the Board has considered the veteran's August 1998 
statement that he felt that all of his knee problems resulted 
from when he was on active duty, that assertion must be 
weighed against the statement in his July 1995 claim that he 
had knee problems since serving in Korea, as well as his 
statements on VA orthopedic examination in October 1995 that 
he could identify no single precipitating event before, 
during, or after service that caused his knee problems.  The 
Board finds that the veteran's current contentions with 
respect to his claimed right knee disability are no different 
than those advanced and considered at the time that claim was 
denied in December 1951, i.e., that he has a right knee 
condition which he attributes to service, and thus are 
duplicative and reiterative of assertions reviewed and 
considered at the time of the prior denial.  The Board finds 
that no contentions have been advanced that are new, and that 
no testimony was offered at the veteran's personal hearing 
which addressed the issue of a right knee disability.  While 
the veteran was asked by RO letters of September 1996 and 
November 1997 to provide medical or other evidence that such 
disability had been treated since service discharge, he 
failed to provide the requested evidence, or to otherwise 
respond to requests for evidence that might be helpful in 
reopening this claim  

Based upon the foregoing, the Board finds that no evidence 
has been submitted which bears directly and substantially 
upon the issue of service connection for a right knee 
disability, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, as required 
under the provisions of  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000); and  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Accordingly, the claim for service 
connection for a right knee disability is not reopened, and 
the rating decision of December 1951 denying that claim is 
affirmed.  As the claim for service connection for a right 
knee disability has not been reopened, the Board lacks 
jurisdiction to take further action with respect to that 
claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc);  Smith (Russell) v. West,  12 Vet. App. 312 (1999).

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Fracture of the Left Scaphoid

A rating decision of December 1951 denied service connection 
for a fracture of the scaphoid, left wrist, on the merits.  
The veteran was notified of that adverse determination and of 
his right to appeal, but failed to initiate an appeal and 
that decision became final.  The veteran again raised the 
issue of service connection for a fracture of the left 
scaphoid in December 1986, claiming that such was incurred at 
the same time as his service-connected gunshot wound to the 
left hand.  That claim was denied by rating decision of 
February 1987, and the veteran was notified of that adverse 
determination and of his right to appeal, but failed to 
initiate an appeal and those decisions became final.  In July 
1995, the veteran again claimed service connection for his 
left wrist injury, claiming that such was incurred at the 
same time as his service-connected gunshot wound to the left 
hand.  A rating decision of January 1996 denied that claim on 
the grounds that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
fracture of the left scaphoid, giving rise to this portion of 
the instant appeal.  

The previously cited law and regulations governing the 
requirement that new and material evidence be submitted to 
reopen finally denied claims are applicable to this issue.  
See  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) 
(2000); and  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the rating decision of 
February 1987 denying service connection for a fracture of 
the left scaphoid consists of the veteran's complete service 
medical records, including his service entrance and service 
separation examinations for both periods of active service, 
and a report of VA orthopedic examination conducted in 
November 1951.  The veteran's service medical records show, 
in pertinent part, that the veteran sustained a lacerating 
gunshot wound to the dorsal surface of the left hand on 
February 12, 1951, in Hosang, Korea, when struck by enemy 
small arms fire.  He was initially seen at the 38th 
Regimental Collection Station, where dressings were applied 
to his gunshot wound of the left hand and X-rays were 
ordered.  On February 13, 1951, he was transferred to the 1st 
Mobile Army Hospital, where he was diagnosed with shrapnel 
wounds, left thumb, right calf [sic], and on February 14, 
1951, he was transferred to the 3rd. Station Hospital, where 
his diagnoses included wounded in action, shell fragment 
wounds, penetrating, left thumb.  He was transferred to the 
118th Station Hospital on February 15, 1951, where his 
diagnoses on admission included missile wound, left thumb.  

On February 16, 1951, he was admitted to Osaka Army Hospital 
on Honshu, Japan, and X-rays revealed no evidence of retained 
foreign bodies.  Treatment records dated March 1, 1951, show 
that the veteran's wound of the left hand was well healed, 
and he was transferred to Annex I.  On admission to Annex 1, 
the veteran's wounds of the left hand were again noted to be 
well healed, and X-rays revealed no evidence of retained 
foreign bodies.  On admission to Annex 1, the veteran's 
wounds of the left hand were well healed.  On March 13, 1951, 
it was found that the veteran had responded well to 
treatment, and he was scheduled for transfer to the 8040th 
Reconditioning Center at Nara.  The diagnoses on transfer 
included wound, lacerated, gunshot, lateral aspect; left 
hand, dorsal surface, without nerve or artery involvement, 
incurred February 12, 1951, when struck by enemy small arms 
fire.  

The veteran was transferred to the 8040th Station Hospital at 
Nara on March 13, 1951, where it was noted that his wounds 
were healed.  While he was waiting to be returned to duty, he 
was found to have infectious hepatitis with jaundice, and he 
was sent to the 35th Station Hospital on March 21, 1951 for 
treatment.  On admission, he was noted to have sustained a 
slight wound to the left hand, healed on admission.  The 
veteran improved and became asymptomatic, and was transferred 
to the 8040th Station Hospital on May 7, 1951, from which he 
was returned to full duty on May 15, 1951.  The veteran's 
service medical records are silent for complaint, treatment, 
findings, or diagnosis of a fracture of the left scaphoid.  
His service separation examination, dated in August 1951, 
cited scars from a shrapnel wound of the left hand, but 
disclosed no complaint, findings, or diagnosis of fracture or 
other disability of the left wrist.  

A report of special VA orthopedic examination, conducted in 
November 1951, reviewed the veteran's history of a gunshot 
wound of the left hand, and cited the veteran's complaints of 
diminished strength in the left hand.  Examination revealed a 
small, asymptomatic entrance wound scar over the dorsal 
aspect overlying the base of the left thumb metacarpal and a 
very small scar representing the wound of exit over the 
thenar eminence of the left hand.  The veteran stated that he 
was not sure that this scar really represented the wound; 
however, muscle strength around the thumb was good, and there 
was a full range of motion.  The diagnoses included healed 
fracture of the carpal scaphoid, left, symptomatic.  The 
reports of VA orthopedic examinations in October 1956 and 
December 1986 disclosed no findings or diagnosis of a 
fracture of the left scaphoid, and the December 1986 
examination report noted that the veteran's left scaphoid was 
not unusual.  The rating decision of 
February 1987, which denied service connection for a fracture 
of the left scaphoid on the merits, constitutes a final 
adjudicative determination with respect to that claim.  

The evidence added to the record since the unappealed rating 
decision of February 1987 denying service connection for a 
fracture of the left scaphoid includes a report of VA 
orthopedic examination in October 1995, a December 1995 
letter from the veteran, a report of VA general medical 
examination in March 1996, a report of VA fee-basis 
neurological examination in July 1998, and a report of VA 
orthopedic examination in June 1998.  The Board must now 
determine whether the additional evidence submitted is both 
new and material, and warrants reopening of the claim for 
service connection for a fracture of the left scaphoid.  

Analysis

The report of VA orthopedic examination in October 1995 shows 
that X-ray examination of the left wrist (three views) 
revealed a nonunion fracture of the navicular (scaphoid) 
bone, soft tissue calcifications consistent with 
chondrocalcinosis, and degenerative changes of the 
radiocarpal and carpocarpal joints of the wrist with areas of 
subchondral sclerosis and subchondral cyst formation in 
nearly all the carpal bones.  In his December 1995 letter, 
the veteran stated that while serving on active duty in Korea 
in 1951, he was struck with a rifle bullet in the left 
hand/wrist, breaking the bone; that while in Osaka Army 
Hospital in Japan they attempted to set his wrist; that he 
thinks they might have attempted to cast it; and that they 
did not do a good job, as he has great deformity of the left 
wrist.  

The March 1996 report of VA general medical examination 
diagnosed status post gunshot injury to the left wrist with 
chronic degenerative changes.  A report of VA fee-basis 
neurological examination in July 1998 disclosed a limited 
range of motion in the left wrist on extension, flexion, or 
lateral movement; a slight swelling was present in the radial 
side of the left wrist on the dorsum of the wrist; and he had 
point tenderness at that region.  The assessment was left 
hand and wrist injury, mainly limiting motion of the left 
wrist, without neurologic signs or symptoms.  


A report of VA orthopedic examination in June 1998 disclosed 
limitation of motion of the left wrist, with complaints of 
pain at the extremes of motion.  X-rays revealed advanced 
degenerative changes in the wrist, and calcification in the 
articulating cartilage.  The diagnoses included left hand 
penetrating injury with severe degenerative changes of the 
left wrist secondary to gunshot wound sustained in February 
1951.  

The Board finds that the additional evidence submitted is 
both new and material to the issue of service connection for 
a fracture of the left scaphoid, and that such claim is 
reopened.  In particular, the Board notes that competent 
medical evidence has been submitted which links and relates 
the veteran's demonstrated residuals of 
fracture of the left scaphoid, including X-ray evidence of a 
nonunion fracture of the navicular (scaphoid) bone, 
chondrocalcinosis, degenerative changes of the radiocarpal 
and carpocarpal joints of the wrist, and subchondral 
sclerosis and subchondral cyst formation, to his gunshot 
wound sustained in February 1951.  

The Board further finds that the RO has continued to deny the 
veteran's claim for service connection for a fracture of the 
left scaphoid despite clinical findings of such condition in 
November 1951, October 1995, March 1996, and June 1998, and a 
clear and competent June 1998 medical opinion that such 
condition is secondary to a gunshot wound sustained in 
February 1951.  In view of those facts, the Board finds that 
no purpose would be served by remanding the reopened claim to 
the RO for further adjudication.  Rather, the Board finds 
that the veteran's demonstrated residuals of fracture of the 
left scaphoid, including X-ray evidence of a nonunion 
fracture of the navicular (scaphoid) bone with degenerative 
changes, were incurred in combat service, and concludes that 
service connection is warranted for residuals of fracture of 
the left scaphoid.  Service connection for residuals of 
fracture of the left scaphoid, including X-ray evidence of a 
nonunion fracture of the navicular (scaphoid) bone with 
degenerative changes, is granted.



Increased or Compensable Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).  

As noted in the Introduction section of this decision, the 
Board is satisfied that all relevant facts have been properly 
developed with respect to the increased rating issues; that 
VA has given the veteran adequate notice regarding the 
evidence necessary to substantiate his claims for increased 
or compensable ratings; and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute.  38 U.S.C.A. § 5107 (1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities for which increased or compensable ratings are 
sought.  The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
Moreover, apart from the gunshot or shrapnel wound injuries, 
the case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to such disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown,  7 
Vet. App. 55, 58 (1994).  However, in accordance with 
governing regulations, the Board will review with 
particularity the history, nature and extent of the veteran's 
gunshot and shrapnel wound injuries to the left hand and 
right thigh.

A Compensable Rating for Residuals of a Gunshot Wound to the 
Left Hand

As noted, the service medical records show that the veteran 
sustained a lacerating gunshot wound to the dorsal surface of 
the left hand in February 1951.  There are no indications in 
the service medical records that debridement of the veteran's 
wounds or surgery were required during his February 1951 
treatment at Osaka Army Hospital, and the evidence is devoid 
of evidence of infection, gangrene, or prolonged treatment of 
his left hand injury, while X-rays revealed no evidence of 
retained foreign bodies.  Service medical records dated March 
1951 show that the veteran's wound of the left hand was well 
healed, and he was transferred to Annex I, where it was again 
noted that his wound of the left hand was well healed.  On 
transfer to the 8040th Reconditioning Center at Nara in March 
1951, X-rays revealed no evidence of retained foreign bodies, 
and the pertinent diagnosis on transfer was wound, lacerated, 
gunshot, lateral aspect; left hand, dorsal surface, without 
nerve or artery involvement, incurred February 12, 1951, when 
struck by enemy small arms fire.  In March 1951, he was noted 
to have sustained a slight wound to the left hand, healed on 
admission.  His service separation examination, dated in 
August 1951, disclosed only scars of the right thigh and left 
hand.  

A special VA orthopedic examination in November 1951 revealed 
a small, asymptomatic entrance wound scar over the dorsal 
aspect overlying the base of the left thumb metacarpal and a 
very small scar representing the wound of exit over the 
thenar eminence of the left hand.  The veteran stated that he 
was not sure that this scar really represented the wound; 
however, muscle strength around the thumb was good, and there 
was a full range of motion.  The diagnoses included healed, 
nonsymptomatic cicatrices (scars) of the skin, left hand.  
The report of VA orthopedic examinations in October 1956 and 
December 1986 showed two small, superficial, non-tender, non-
adherent, asymptomatic scars at the thenar eminence and palm 
of the left hand.  

The October 1995 report of VA examination of the veteran's 
left hand and wrist cited a history offered by the veteran 
stating that he sustained a gunshot wound which entered the 
dorsal aspect of his hand near the base of the thumb, 
traveled through the bones to the back of the hand, and 
exited through the mid-hypothenar eminence on the palmar 
aspect of the palm of the left hand.  Examination disclosed 
no scars or tissue atrophy of the dorsal or palmar aspects of 
the left hand or the thenar or hypothenar eminence, left hand 
grip strength was essentially normal, and there was no 
tenderness, crepitance, or sensory loss in the left hand.  
The diagnoses included status post gunshot wound with 
nonunion of the navicular, and degenerative joint disease of 
the left wrist, traumatic.  VA outpatient treatment records 
dated in October 1995 cite the veteran's statement that he 
has no problems other than his elevated blood pressure.  

The report of VA general medical examination, conducted in 
March 1996, cited the veteran's complaint of left wrist pain, 
and of a gunshot wound injury to the left wrist, although no 
clinical findings of such injury were reported on 
examination.  The examiner did not review the veteran's 
service medical records or the postservice medical records.  
A diagnosis of status post gunshot wound, left wrist, with 
chronic degenerative changes, was offered.  On peripheral 
neurological examination, the examiner stated that the 
veteran had no neurologic residuals of his gunshot wound 
injury to the left hand and wrist, and full motor and sensory 
function, while noting pain associated with the degenerative 
changes of the left wrist.  The diagnosis was: no peripheral 
neurologic dysfunction.  

At his personal hearing held in February 1997, the veteran 
testified that his left hand bothered him and that he could 
not push himself up on his left arm.  

The report of VA orthopedic examination, conducted in 
February 1997, made no mention of the veteran's claimed 
injuries of the left wrist.  A report of neurologic 
examination revealed no evidence of sensory loss in the left 
arm, and no evidence of loss of function in that arm or hand.  
A report of VA podiatry examination, conducted in February 
1997, stated that the veteran sustained a bullet wound to the 
left hand during service in January or February 1951; that 
the bullet entered "near the distal left radius"; and that 
the site of exit was near the thenar eminence of the left 
hand.  However, no clinical findings of scars of the left 
wrist or hand were noted.  The podiatry examiner offered 
diagnoses which included residuals of a gunshot wound, left 
wrist and hand.

A report of VA fee-basis orthopedic examination, conducted in 
June 1998, noted a small, nontender, 1 cm. healed scar over 
the dorsum of the left thumb metacarpal, with no tenderness 
or palpable masses, and no significant muscle wasting or loss 
of tissue.  Upper extremity strength, including the flexors 
and extensors of the fingers and the hand intrinsics, was 5/5 
throughout, with normal muscle mass and tone; sensation was 
normal throughout the left upper extremity to the fingertips; 
and first capillary refill was 2+ to all fingertips.  There 
were no adhesions, or tendon, bone, or joint involvement.  
Neurological examination revealed that deep tendon reflexes 
were symmetric, and rapid alternating movements and fine 
finger movements were normal.  X-rays of the left hand 
revealed a 2.3 mm. "metallic fragment of bone [sic]" in the 
soft tissues of the thumb at the interphalangeal joint, 
advanced degenerative changes in the wrist, and calcification 
in the articulating cartilage.  The examining radiologist 
stated that the calcifications could be a reflection of 
osteoarthritis or a reflection of pseudogout, and that other 
disease entities cause cartilage calcification.  The 
orthopedic diagnoses included left hand penetrating injury 
with severe degenerative changes of the left wrist secondary 
to gunshot wound sustained in February 1951.  

Analysis

The Board finds that the veteran' service medical records do 
not support a conclusion that the veteran sustained muscle 
injury as a result of his February 1951 gunshot wound to the 
left hand.  To the contrary, the service medical records show 
that the veteran sustained a lacerating gunshot wound to the 
dorsal surface of the left hand, without nerve or artery 
involvement.  There are no indications in the service medical 
records that debridement of the veteran's wounds or surgery 
were required during his February 1951 treatment at Osaka 
Army Hospital, and the evidence is devoid of evidence of 
infection, gangrene, or prolonged treatment of his left hand 
injury, while X-rays revealed no evidence of retained foreign 
bodies.  On transfer in March 1951, the pertinent diagnosis 
was wound, lacerated, gunshot, lateral aspect; left hand, 
dorsal surface, without nerve or artery involvement, incurred 
February 12, 1951, when struck by enemy small arms fire, 
while subsequently in March 1951, he was noted to have 
sustained a slight wound to the left hand, healed on 
admission.  To the same point, his service separation 
examination in August 1951 disclosed a scar of the left hand, 
and the report of VA special VA orthopedic examination in 
November 1951 revealed only a small, asymptomatic entrance 
wound scar over the dorsal aspect overlying the base of the 
left thumb metacarpal and a very small scar representing the 
wound of exit over the thenar eminence of the left hand.  The 
veteran stated that he was not sure that this scar really 
represented the wound; however, muscle strength around the 
thumb was good, and there was a full range of motion.  X-ray 
examination of the left hand and wrist revealed evidence of 
an old, united fracture of the navicular bone and a small 
fragment at the base of the proximal phalanx of the middle 
finger, apparently due to a small chip fracture.  The 
diagnoses included cicatrices of the skin, left hand, healed, 
asymptomatic.  

Putting aside for the moment the veteran's service-connected 
residuals of fracture of the scaphoid, left wrist, an injury 
of common etiology which is productive of significant 
impairment, the current evidence shows that the veteran's 
service-connected residuals of a gunshot wound to the left 
hand are currently manifested by a small, nontender, 1 cm. 
healed scar over the dorsum of the left thumb metacarpal, 
with no tenderness or palpable masses, and no significant 
muscle wasting or loss of tissue.  Upper extremity strength, 
including the flexors and extensors of the fingers and the 
hand intrinsics, was 5/5 throughout, with normal muscle mass 
and tone; sensation was normal throughout the left upper 
extremity to the fingertips; and first capillary refill was 
2+ to all fingertips.  There were no adhesions, or tendon, 
bone, or joint involvement.  Neurological examination 
revealed that deep tendon reflexes were symmetric, and rapid 
alternating movements and fine finger movements were normal.  
X-rays of the left hand revealed a 2.3 mm. "metallic 
fragment of bone [sic]" in the soft tissues of the thumb at 
the interphalangeal joint, advanced degenerative changes in 
the wrist, and calcification in the articulating cartilage.  
The examining radiologist stated that the calcifications 
could be a reflection of osteoarthritis or a reflection of 
pseudogout, and that other disease entities cause cartilage 
calcification.  The orthopedic diagnoses included left hand 
penetrating [sic] injury with severe degenerative changes of 
the left wrist secondary to gunshot wound sustained in 
February 1951.  

Based upon the Board's consideration of the complete record 
in this appeal, and the current findings that the veteran's 
service-connected residuals of a gunshot wound of the left 
hand are currently manifested by a small, superficial, non-
tender, non-adherent, asymptomatic 1 cm. healed scar over the 
dorsum of the left thumb metacarpal, with X-ray evidence of a 
chip fracture, 2.3 mm. in size, in the soft tissues of the 
thumb at the interphalangeal joint.  While the Board has 
remanded the case for evaluation of the gunshot and shrapnel 
wound issues under the newly-revised criteria for evaluating 
such injuries, effective July 3, 1997, the Board concludes, 
based upon the longitudinal record, that such injury is most 
appropriately evaluated as a scar under the provisions of  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803, 7804, and 
7805 (2000).  

The Schedule for Rating Disabilities provides that 
superficial scars will be rated as 10 percent disabling when 
poorly nourished, with repeated ulceration; or when tender 
and painful on objective demonstration.  38 C.F.R. Part 
4,§ 4.118, Diagnostic Codes 7803, 7804 (2000).  Other scars 
will be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. Part 4,§ 4.118, Diagnostic Code 
7805 (2000).  

In this case, the medical evidence does not demonstrate that 
the veteran's scar of the dorsum of the left hand is poorly 
nourished, with repeated ulceration; or tender and painful on 
objective demonstration; or that it limits the function of 
the part affected.  Governing regulations provide that where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. Part 4, § 4.31 (2000).

Based upon the foregoing, the Board finds that a compensable 
evaluation for the veteran's service-connected residuals of a 
gunshot wound of the left hand is not warranted.  However, 
the Board also finds that the veteran's residuals of a 
gunshot wound to the left hand and his now-service-connected 
residuals of fracture of the scaphoid, left wrist, are 
disabilities of common origin; that while it is clear that 
there is no motor, sensory or reflex deficit arising from the 
soft tissue injury to the left hand, there is significant 
impairment of function stemming from the left wrist fracture 
and associated degenerative changes, including the resultant 
limitation of left wrist motion, pain on motion, and easy 
fatigue.  In view of these considerations, the Board finds 
that the veteran's service-connected residuals of a gunshot 
wound of the left hand should be rated in conjunction with 
his now-service-connected residuals of fracture of the 
scaphoid, left wrist, as explained in the Remand portion of 
this decision.  

Entitlement to a Compensable Rating for Residuals of 
Hepatitis

The service medical records show that on March 21, 1951, 
while waiting to be returned to duty, the veteran was found 
to have infectious hepatitis with jaundice, and he was sent 
to the 35th Station Hospital for treatment.  His hepatitis 
was diagnosed as infectious, mild and acute.  He improved and 
became asymptomatic, and was transferred to the 8040th 
Station Hospital on May 7, 1951, from which he was returned 
to full duty on May 15, 1951.  His service separation 
examination, dated in August 1951, included a notation that 
the veteran had been treated for hepatitis, and that he 
complained of liver discomfort from time to time.  The 
veteran's service separation examination revealed that he 
stood 5'8" tall and weighed 154 pounds, and there was no 
complaint, findings, or diagnosis of any gastrointestinal 
disorder. 

The veteran's original claim for VA disability compensation 
benefits, received in August 1951, sought service connection 
for conditions which included residuals of hepatitis with 
jaundice.  A report of special VA gastrointestinal 
examination, dated in November 1951, cited the veteran's 
history of infectious hepatitis with jaundice while on active 
duty in April 1951, and his subsequent return to full duty 
with only occasional minor nausea.  The veteran was employed 
on a full time basis, but complained of weight loss, 
weakness, and episodes of nausea and vomiting.  Examination 
of his mouth, abdomen, and rectum were negative, and 
laboratory tests revealed no evidence of impairment of liver 
function.  The diagnosis was history of acute jaundice, with 
mild residuals.  A rating decision of December 1951 granted 
service connection for residuals of acute hepatitis with mild 
residuals, evaluated as 10 percent disabling.

A report of VA general medical examination in October 1956 
cited the veteran's statement that he had experienced no 
episodes of jaundice since service, and found that his skin 
was clear, minimal tenderness was found over the right upper 
quadrant, the liver was not palpable, and liver function 
studies were normal.  The diagnoses included history of 
infectious hepatitis, with normal liver function testing.  A 
rating decision of December 1956 reduced the evaluation for 
the veteran's service-connected history of infectious 
hepatitis without residuals from 10 percent to a 
noncompensable rating.  

The veteran failed to respond to RO letters of September 1995 
and February 1996 asking that he provide information, 
including the name and addresses of physicians who treated 
him for his claimed disabilities.  A report of VA alimentary 
appendages examination, conducted in October 1995, noted the 
veteran's history of hepatitis while hospitalized in Japan in 
1951, as well as the veteran's statement that he currently 
had no residual problems from hepatitis.  Laboratory testing 
disclosed no evidence of impairment of liver function.  The 
diagnosis was remote history of hepatitis, total resolution.  

A report of VA general medical examination in March 1996 
disclosed that examination of the veteran's skin revealed no 
jaundice or lesions, while examination of the digestive 
system disclosed that the abdomen was soft and nontender, no 
masses were palpated, and there was no hepatosplenomegaly.  
The liver was approximately 10 cm. by percussion, and the 
veteran denied constipation or diarrhea.  Palpation of the 
epigastric area elicited complaints of some discomfort.  
Laboratory reports revealed that liver function testing was 
normal.  The diagnoses included history of hepatitis with no 
evidence of active hepatitis, ascites, or jaundice, and 
normal liver function tests.  A special VA gastrointestinal 
examination, also conducted in March 1996, cited a history 
offered by the veteran of dyspepsia associated with eating 
spicy foods, and intermittent heartburn, a full feeling in 
the abdomen, and epigastric tenderness.  The veteran weighed 
198 pounds, and was not anemic.  He reported occasional 
vomiting during episodes of reflux and heartburn, but denied 
recurrent vomiting or melena, and stated that a prior upper 
gastrointestinal [X-ray] series was normal.  The diagnosis 
was gastroesophageal reflux disease.  A rating decision of 
March 1997 confirmed and continued the prior noncompensable 
rating for residuals of infectious hepatitis.

Following the Board's September 1997 remand, a VA fee-basis 
specialist examination for hepatitis, conducted in June 1998, 
cited the veteran's statement that he was treated for 
hepatitis in March 1951 and that he "was in a coma for two 
weeks."  The veteran denied any residual effects from his 
hepatitis, specifically constipation, diarrhea, nausea, or 
other problems, and examination revealed that the veteran 
stood 5'9" tall and weighed 211 pounds, and that he was 
well-developed and well-nourished.  The abdomen was soft and 
nontender, with normal bowel sounds and no evidence of 
splenomegaly, hepatosplenomegaly, or ascites.  The diagnosis 
was history of hepatitis, etiology unclear, with no clinical 
signs of residual problems, and laboratory testing was 
ordered.  A hepatitis panel was negative for hepatitis 
antigens or active disease, and liver function studies were 
negative for impairment of liver function.  In a July 1998 
letter, the examiner stated that laboratory results showed no 
active disease, including no hepatitis B or C, and no 
impairment of liver function or filtering capacity.  He 
further stated that the veteran's hepatitis was not active, 
and was not currently causing him any health problems. 

Analysis

The Board notes that VBA letters 98-35 (April 8, 1998) and 
98-110 (November 3, 1998), as well as VBA Fast Letters 99-41 
(May 3, 1999) and 99-94 (September 28, 1999) address issues 
relating to service connection for infectious hepatitis, 
including the evaluation of residuals of infectious 
hepatitis.  However, service connection is in effect for that 
disability, and the Board is satisfied that all relevant 
facts have been properly developed with respect to the claim 
for a compensable rating for that disability.  

The Board finds that the veteran's service-connected 
residuals of hepatitis are not currently manifested by any 
objective clinical or laboratory findings of active hepatitis 
or residual problems; no evidence of splenomegaly, 
hepatosplenomegaly, ascites, or hepatitis antigens; no 
impairment of liver function on liver function studies; and 
no objective clinical evidence that the veteran's residuals 
of hepatitis were currently causing him any health problems.

VA's Schedule for Rating Disabilities provides that ratings 
under  38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7301 to 
7329, inclusive, and 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. Part 4, 
§ 4.114 (2000). 

38 C.F.R. Part 4, § 4.114, Diagnostic Code 7345 (2000) 
provides that infectious hepatitis, with marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy will be rated as 
100 percent disabling.  With moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, the evaluation will be 60 
percent.  Where there is minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency, but necessitating dietary restriction 
or other therapeutic measures, a 30 percent evaluation will 
be assigned.  Where there is demonstrable liver damage with 
mild gastrointestinal disturbance, a 10 percent rating is for 
application, and where infectious hepatitis is healed and 
nonsymptomatic, a noncompensable evaluation is provided.  
Governing regulations further provide that where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. Part 4, § 4.31 (2000).

The Board's review of the medical record, as set out above, 
shows that the veteran's infectious hepatitis is healed and 
nonsymptomatic, with no evidence of active hepatitis or liver 
disease, ascites, jaundice, splenomegaly, or 
hepatosplenomegaly.  There are currently no clinical signs of 
residual problems, laboratory results showed no active 
disease and no impairment of liver function or filtering 
capacity, and an examining specialist stated that the 
veteran's hepatitis was not currently causing him any health 
problems.  Applying the findings on current examination to 
the schedular criteria, the Board finds that no more than a 
noncompensable evaluation is warranted for the veteran's 
residuals of infectious hepatitis under the provisions of  
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7345(2000).  The 
Board further finds that  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7345 (2000) specifically addresses residuals 
of infectious hepatitis, and that an evaluation of the 
veteran's residuals of infectious hepatitis under any other 
potentially applicable diagnostic code would not result in a 
higher disability rating for the appellant.  

Based upon the foregoing, the appeal for a compensable rating 
for residuals of infectious hepatitis is denied.

Entitlement to Ratings in Excess of 10 Percent Each for 
Residuals of Frostbite of the Feet, Bilaterally

As noted, service medical records dated in February 1951 show 
that the veteran sustained bilateral 1st degree frostbite to 
the feet.  On February 14, 1951, he was transferred to the 
3rd Station Hospital, where his diagnoses included frostbite, 
2nd degree.  He was transferred to the 118th Station Hospital 
on February 15, 1951, where his diagnoses on admission 
included 2nd degree frostbite, both feet.  On February 16, 
1951, he was admitted to Osaka Army Hospital on Honshu, 
Japan, where an admission examination revealed minimally 
frozen feet, and that the feet were somewhat tender and 
macerated.  The impressions included 1st degree frostbite.  
There were no bullae, and it was indicated that his frostbite 
needed no treatment.  X-rays revealed that the feet showed 
some demineralization of the ungual tufts of the great toes, 
compatible with trophic changes of frostbite.  

Service medical records dated March 1, 1951, show that the 
veteran was transferred to Annex I, where his feet showed a 
mild sweating and slight erythema, but no edema.  On March 
13, 1951, he was scheduled for transfer to the 8040th 
Reconditioning Center at Nara, and the diagnoses on transfer 
included 1st degree frostbite, both feet, improved, incurred 
February 12, 1951.  The veteran was transferred to the 8040th 
Station Hospital at Nara on March 13, 1951, where it was 
noted that his feet were essentially healed except for 
sweating, and he was returned to full duty on May 15, 1951.  
His service separation examination, dated in August 1951, 
disclosed no findings or diagnoses of frostbite of the feet.  

A report of VA general medical examination, conducted in 
November 1951, showed that the veteran had a normal gait.  
Examination of the feet revealed that the skin was 
unremarkable, the feet were slightly warm, the pedal pulses 
were normal, and there were no callosities.  The diagnoses 
included history of bilateral frostbite of the feet, no 
residuals found on examination.  A rating decision of 
December 1951 granted service connection for residuals of 
frostbite of the feet (not found), evaluated as 
noncompensably disabling.  

In July 1995, the veteran claimed a compensable rating for 
his service-connected residuals of frostbite of the feet.  A 
July 1995 letter from the veteran's mother stated that he 
complained after service about various parts of his body 
hurting, but she could not remember which parts.  

An October 1995 report of VA examination of the veteran's 
feet cited his history of inservice frostbite of both feet 
while serving in Korea, with loss of some skin from the feet 
but no surgical or other treatment, and his complaint that 
his feet were always cold and sensitive.  Examination 
revealed that the veteran had a normal gait; that both feet 
appeared entirely normal; and that there were no secondary 
skin or vascular changes, atrophy, muscle loss, deformity, or 
impairment of function of either foot.  A full range of 
motion was present on dorsiflexion and plantar flexion of the 
feet, posterior tibialis pulses were good, bilaterally, and 
dorsalis pedis pulses were faint but palpable, bilaterally.  
The diagnosis was remote history of frostbite of the feet, 
bilateral, with normal examination except for high 
sensitivity to dorsal palpation.  A rating decision of 
January 1996 denied a compensable rating for frostbite of the 
feet.  

A report of VA general medical examination, conducted in 
March 1996, cited the veteran's statement that he had no 
medical history of cardiovascular abnormalities or peripheral 
vascular disease.  Examination of his feet disclosed normal 
pulses, a normal range of motion, no evidence of motor or 
sensory deficits, no lesions or abnormal calluses, and his 
gait was entirely normal.  Neurologic examination revealed no 
evidence of motor, sensory or reflex deficit in the lower 
extremities. 
A report of VA peripheral nerve examination, conducted in 
March 1996, found no evidence of neuritis, neuralgia, 
paralysis, peripheral neuropathy, paresthias or 
hyperesthesias.  The diagnosis was no peripheral neurological 
dysfunction.  A rating decision of August 1996 confirmed and 
continued the noncompensable rating for frostbite of the feet

At his personal hearing in February 1997 before an RO Hearing 
Officer, the veteran made a brief reference to his frostbite 
of the feet.  A Hearing Officer's decision, dated in March 
1997, noted that the veteran had addressed only the issues of 
his right thigh, left hand, frostbite of the feet, and PTSD 
at his hearing.

A report of VA podiatry examination, conducted in February 
1997, cited a history of frostbite injuries to the veteran's 
feet while serving in Korea in 1951.  It was noted that he 
did not lose any toes, and examination of the feet revealed a 
normal appearance, with no deformities, fairly normal 
function, and good peripheral pulses in both feet, 
bilaterally.  He had a normal posture and a normal gait, but 
had difficulty standing on heels and toes.  He experienced 
difficulty and pain when squatting on his knees, increased 
when he tried to sit backwards on his heels.  He complained 
of pain in his right thigh and in his left hand [sic] when 
kneeling or squatting.  Several of his toenails were 
thickened, and a discoloration was noted on the dorsum of his 
right foot; however, unretouched color photographs of the 
dorsal and plantar surfaces of both feet were unremarkable.  
His feet were warm and dry, and there were no secondary skin 
or vascular changes.  The pertinent diagnosis was residuals 
of frostbite of the feet.  

VA outpatient treatment records dated from October 1995 to 
July 1997 showed no complaint, treatment, findings, or 
diagnosis of frostbite of the feet.  A report of VA 
orthopedic examination, conducted in June 1998, disclosed no 
impairment of gait, and pedal pulses were 2+.  A report of VA 
fee-basis neurological examination, conducted in July 1998, 
disclosed that deep tendon reflexes were symmetrical, toes 
were downgoing, strength was normal, rapid alternating 
movements were good, and heel and toe walking was performed 
without difficulty. 

A July 1998 report of VA fee-basis podiatry examination to 
evaluate the severity of the veteran's cold injuries 
(frostbite) to the feet cited a history of severe frostbite 
of the feet in 1950-1951.  The veteran complained of numbness 
and pain with any touch or on walking, and associated pain, 
even at night, without flare-ups.  The feet felt best when 
warm; no corrective braces, shoes, show inserts, or braces 
were used; and there was no limitation of motion of the feet.  
The veteran related that his feet were uncomfortable with all 
walking, working or daily activities; that he was unable to 
walk or stand for long periods; and that he could only walk 1/2 
to 3/4 mile .  Examination of the feet revealed no real 
functional loss, just an uncomfortable sensation.  Good 
active and passive motion was found throughout the feet, 
bilaterally, and there was no evidence of joint pain on 
motion, bilaterally.  There was no evidence of limitation of 
motion or function due to pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
Tenderness was reported as apparent when walking or even 
sitting, and there was no evidence of skin or vascular 
changes and no callosities, breakdown, or unusual wear 
pattern that would indicate abnormal weight bearing.  The 
veteran was able to stand on his toes, and the difficulty he 
experienced in squatting was attributed by the examiner to 
the veteran's back and knee conditions.  X-rays of the feet, 
bilaterally, revealed no bony abnormalities associated with 
his problems.  The bony structure had good mineralization and 
strength [was] apparent.  The diagnosis was history of severe 
frostbite (1950-1951).

A rating decision of November 1998 granted increased ratings 
of 10 percent each for residuals of frostbite of the left and 
right feet.  

Analysis

The veteran reopened his claim for a compensable evaluation 
for his service-connected residuals of frozen feet, 
bilateral, in July 1995.  Effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating cold 
injuries, including residuals of frozen feet, in order to 
update the cardiovascular system portion of VA's Schedule for 
Rating Disabilities to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last prior 
rating schedule review. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
RO and the Board have evaluated the veteran's claim for 
increased ratings under both the old and the new criteria, 
and have found that evaluation under the newly revised 
criteria favors the veteran and provides the highest 
evaluation for his service-connected bilateral frozen feet.

This veteran has appealed the RO's rating actions of January 
and August 1986 which denied a compensable rating for his 
service-connected residuals of frozen feet, bilateral.  
During the pendency of this appeal, a rating decision of 
November 1998 granted separate increased ratings of 10 
percent each for the veteran's service-connected residuals of 
frostbite of the left foot and the right foot, effective 
January 12, 1998, the effective date of the change in the 
law.   The veteran's appeal for higher evaluations continues.  

Prior to January 12, 1998, residuals of frozen feet were 
evaluated under  38 C.F.R. Part 4, § 4.110, Diagnostic Code 
7122 (1997), with a 10 percent rating assigned for unilateral 
or bilateral mild symptoms and chilblains; as 30 percent 
disabling for bilateral symptoms involving persistent 
moderate swelling, tenderness, redness, etc.; and as 50 
percent disabling with loss of toes, or parts, and persistent 
severe symptoms.  (Note: With extensive losses higher ratings 
may be found warranted by reference to amputation ratings for 
toes and combinations of toes; in the most severe cases, 
ratings for amputation or loss of use of one or both feet 
should be considered.  There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code.  38 C.F.R. Part 4, § 4.110, Diagnostic Code 
7122 (prior to January 12, 1998).

Effective January 12, 1998 and subsequently, residuals of 
frozen feet are separately evaluated as residuals of cold 
injuries under the provisions of  38 C.F.R. Part 4, §§ 4.25, 
4.26, 4.104, Diagnostic Code 7122 (on and after January 12, 
1998).  
Cold injury residuals are evaluated as 10 percent disabling 
where there is pain, numbness, cold sensitivity, or 
arthralgia; as 20 percent disabling where there is pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
is for application where there is pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of the affected parts.  Note (1): Amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Note (2): Evaluate each affected part 
(hand, foot, ear, nose) separately and combine the ratings, 
if appropriate, in accordance with §§  4.25 (combined 
ratings) and 4.26 (bilateral factor).  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7122 (on and after January 12, 
1998).  The record shows that the RO has correctly evaluated 
each affected part separately and combined the ratings as 
appropriate in accordance with §§ 4.25 and 4.26 (2000).

The Board finds that its previous explication of the medical 
evidence in connection with this claim is adequate, and such 
evidence will not be repeated in this analysis.  
The Board finds that the evidence in this case fails to 
establish the clinical presence of bilateral mild symptoms 
and chilblains of the veteran's feet at any time prior to VA 
examination on June 1998, and thus the schedular criteria for 
a compensable rating for bilateral frozen feet are not met 
prior to that date.  The Board further finds that the 
evidence in this case fails to establish the clinical 
presence of pain, numbness, cold sensitivity, or arthralgia 
at any time prior to VA examination on June 1998, and thus 
does not meet the schedular criteria for a compensable rating 
for bilateral frozen feet prior to that date.  However, the 
RO determined that the VA fee-basis examination of June 1998 
showed that the veteran's bilateral frozen feet warranted 
separate compensable evaluations of 10 percent under the 
revised schedular criteria which became effective on and 
after January 12, 1998, and assigned the increased ratings on 
the effective date of that liberalizing law or issue.  

The Board notes that while the VA fee-basis podiatry 
examination of June 1998 cited tenderness when walking or 
even sitting, examination revealed no real functional loss, 
just an uncomfortable sensation; that good active and passive 
motion was found throughout the feet, bilaterally; that there 
was no evidence of joint pain on motion, bilaterally; and 
that there was no evidence of limitation of motion or 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  In addition, 
the veteran was able to stand on his toes, and the difficulty 
he experienced in squatting was attributed by the examiner to 
the veteran's back and knee conditions.  There was no 
evidence of skin or vascular changes and no callosities, 
breakdown, or unusual wear pattern that would indicate 
abnormal weight bearing; and X-rays of the feet revealed that 
the bony structure had good mineralization and strength, with 
no bony abnormalities associated with his problems.  The 
Board finds nothing in that record that would indicate the 
presence of bilateral symptoms involving persistent moderate 
swelling, tenderness, redness, etc., such as to warrant an 
increased evaluation of  30 percent under the criteria in 
effect prior to January 12, 1998, nor were there clinical or 
radiological findings of pain, numbness, cold sensitivity, or 
arthralgia plus two or more findings of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts which would warrant assignment of increased 20 
percent evaluations each for the veteran's residuals of cold 
injuries to the feet.  

Further, the report of VA fee-basis neurological examination, 
conducted in July 1998, disclosed that deep tendon reflexes 
were symmetrical, toes were downgoing, strength was normal, 
rapid alternating movements were good, and heel and toe 
walking was performed without difficulty.  A report of VA 
orthopedic examination, conducted in June 1998, disclosed no 
impairment of gait, and pedal pulses were 2+. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a compensable rating for the 
veteran's service-connected residuals of frostbite of the 
feet is not warranted prior to January 12, 1998, and further 
finds that a rating in excess of 10 percent each is not 
warranted for frostbite of the left foot or the right foot on 
and after January 12, 1998.  

Entitlement to a Compensable Rating for Residuals of a Shell 
Fragment Wound of the Right Thigh

The service medical records show that on February 12, 1951, 
the veteran sustained a wound to the lateral aspect of the 
right leg when struck by a shrapnel fragment in Hosang, 
Korea.  He was initially seen at the 38th Regimental 
Collection Station, where that wound was identified as a 
shrapnel wound of the right calf [sic], dressings were 
applied, and X-rays of his right thigh were ordered.  On 
February 13, 1951, he was transferred to the 1st Mobile Army 
Hospital, where he was diagnosed with a shrapnel wound, right 
calf [sic].  On February 14, 1951, he was transferred to the 
3rd Station Hospital, where his diagnoses included wounded in 
action, shell fragment wounds, penetrating, right thigh.  He 
was transferred to the 118th Station Hospital on February 15, 
1951, where his diagnoses on admission included shrapnel 
wound, right calf [sic]. 

The veteran was admitted to Osaka Army Hospital on Honshu, 
Japan, on February 16, 1951, where an admission examination 
revealed a shrapnel wound on the lateral aspect of the right 
thigh, with no point of exit.  A crusted entrance wound was 
seen on the lateral aspect of the right thigh, and the 
clinical impressions included gunshot wound.  There are no 
indications in the service medical records that extensive 
debridement of the veteran's wound or surgery was required, 
and X-rays revealed no evidence of retained foreign bodies.  
Treatment records dated March 1, 1951, show that the 
veteran's wound of the right leg was well healed, and he was 
transferred to Annex I.  On admission to Annex 1, the 
veteran's wound of the right thigh was well healed, and it 
was noted that X-rays revealed no evidence of retained 
foreign bodies.  On March 13, 1951, it was found that the 
veteran had responded well to treatment, and he was scheduled 
for transfer to the 8040th Reconditioning Center at Nara.  
The diagnoses on transfer included wound, lacerated, gunshot, 
right leg, lateral aspect, without nerve or artery 
involvement, incurred February 12, 1951, when struck by enemy 
small arms fire. 

The veteran was transferred to the 8040th Station Hospital at 
Nara on March 13, 1951, where it was noted that his wound was 
healed.  While he was waiting to be returned to duty, it was 
noted that he had infectious hepatitis with jaundice, and he 
was sent to the 35th Station Hospital on March 21, 1951 for 
treatment.  On admission, he was noted to have sustained a 
penetrating fragment wound to the right thigh, healed on 
admission.  His hepatitis was diagnosed as infectious, mild 
and acute.  He improved and became asymptomatic, and was 
transferred to the 8040th Station Hospital on May 7, 1951, 
from which he was returned to full duty on May 15, 1951.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of any 
disability of the lower extremities except as previously 
noted.  His service separation examination, dated in August 
1951, revealed no complaint, findings, or diagnosis of any 
disability of the lower extremities other than a shrapnel 
wound of the right thigh. 

The veteran's original claim for VA disability compensation 
benefits, received in August 1951, sought service connection 
for conditions which included his right leg. No mention was 
made of any other disability of the lower extremities. 

A report of VA general medical examination, conducted in 
November 1951, showed that the veteran had an erect carriage 
and a normal gait.  A report of special VA orthopedic 
examination reviewed the veteran's history of a shell 
fragment wound of the right thigh, and his complaint of pain 
in the right thigh.  Examination revealed a small, well-
healed,1 cm. wound scar on the lateral aspect of the right 
thigh, which was not tender, depressed, or adherent, and 
there was no muscle loss, or loss of muscle strength, in the 
right quadriceps.  In addition, the VA examiner cited the 
presence of "some recent scars due to a truck accident."  
X-rays of the right thigh were negative for bony impairment 
or pathological change, and there were no findings of 
retained foreign bodies.  The diagnoses included a scar of 
the lateral aspect of the right thigh, healed, asymptomatic. 

A rating decision of December 1951 granted service connection 
for scars of the right thigh, asymptomatic, evaluated as 
noncompensably disabling.  The veteran was notified of that 
action by RO letter of December 1951, and that decision 
became final after one year.  

A report of VA general medical examination, conducted in 
October 1956, cited the veteran's statement that he had 
sustained a laceration wound of the right thigh, but the 
scars had healed and were asymptomatic, and no retained 
metallic fragments were demonstrated on X-rays in service or 
on VA rating examination.  He had an erect posture and a 
normal gait.  Two small, superficial scars over the right 
thigh at the site of the shrapnel wound were found to be 
nontender, nonadherent, and asymptomatic, and those scars 
were not shown to be productive of swelling, atrophy, 
tenderness, limitation of motion, or other functional 
impairment.  The diagnoses included asymptomatic scars, right 
thigh.  The noncompensable rating for that disability was 
continued.  

A report of VA medical examination, conducted in December 
1986, cited a history offered by the veteran of being struck 
with shrapnel from mortar fire while serving on active duty 
in Korea in February 1951, sustaining a wound in the right 
thigh.  His complaints included tenderness of the lateral 
thigh and frequent thigh and calf cramps, bilaterally.  
Examination revealed that the veteran had a normal gait, and 
that the right thigh was symmetrical, with tenderness over 
the upper anteromedial aspect and on the left.  A small, 1 
cm. entrance scar was seen at the posterolateral mid-thigh, 
and no evidence of weakness or malfunction of the right thigh 
was demonstrated.  X-rays of the right thigh revealed that 
the bony structure of the right femur was normal, and no 
abnormalities or retained foreign bodies were seen in the 
soft tissues.  Unretouched color photographs taken at the 
time of examination revealed two small, well-healed scars of 
the right thigh, one on the lateral aspect and another on the 
posterolateral aspect.  The diagnostic impressions included 
two healed shrapnel wounds of the right thigh.  

In July 1995, the veteran requested a compensable rating for 
his service-connected shell fragment wounds of the right 
thigh.  In a September 1995 letter, he stated that he 
sustained a shell fragment wound in the back/side of his 
right leg from a mortar round while serving in Korea, and 
that the fragment was two to three inches long.  He further 
alleged that he thinks that the shell fragment lodged there, 
and that when he was finally operated on in Japan, gangrene 
had set in.  He stated that, as far as he could recall, the 
doctors at the hospital in Japan removed the fragment.  He 
stated that he experienced frequent cramps in his right leg, 
tearing the tissue.  

An October 1995 report of VA orthopedic examination disclosed 
a full range of knee motion from O to 145 degrees, 
bilaterally.  A separate orthopedic examination to evaluate 
the veteran's back complaints, conducted in October 1995, 
cited the veteran's statement that he was injured in a truck 
accident near Lexington, Nebraska, in 1957, sustaining a 
fracture of the atlas or the odontoid and a fracture of a 
spinous process in the lower back, believed to be L4-5 orL5-
S1.  

In a December 1995 letter, the veteran asserted that he 
sustained a fragment wound of the back/side of his right 
thigh with a piece of shrapnel two inches long and about the 
width of a pencil; that the shrapnel lodged approximately 
three inches into his leg; that gangrene of that wound set in 
while he was still in Korea; that he was sent to Japan, where 
the shrapnel was removed; that in doing so, the surgeons cut 
away muscle tissue in order to save his leg, leaving the 
wound open to drain; and that he suffers numbness and aching 
in that leg.  

Reports of VA orthopedic examination, conducted in February 
1996, cited the veteran's complaint of periodic cramping in 
the right thigh.  The veteran's service medical records were 
not reviewed, and the examiner relied upon a history offered 
by the veteran.  The examiner cited the presence of a scar of 
the midportion of the lateral posterior aspect of the right 
thigh, measuring 1 cm. by 3 mm., and representing a 
penetrating fragment wound.  The scar was oval in shape, 
located over the right vastus lateralis muscle, and there was 
no evidence of tissue loss, ulceration, depression, damage to 
tendons, muscle herniation, adhesions, loss of muscle 
strength, or evidence of pain on palpation.  The scar was not 
retracted or tender, no keloid formation was present, and no 
limitation of motion or impairment of function of the right 
thigh was reported.  The veteran noted tenderness to 
palpation over the right sciatic notch, and the examiner 
stated that if there were a fragment in proximity to the 
sciatic nerve, that could precipitate some of the problem.  
The veteran stated that he did not know if the shrapnel had 
been removed or not.  The examiner ordered an X-ray 
examination to determine if retained fragments were present.  
However, X-ray examination of the veteran's right thigh (two 
views), including the soft tissue, revealed no bony or soft 
tissue abnormalities, and no retained foreign bodies.  An 
unretouched color photograph of the right thigh wound scar 
showed a single oval scar which was slightly hypopigmented.  
The diagnosis was history of fragmentation wound, midportion, 
lateral aspect, right posterior thigh.  

A report of VA general medical examination, conducted in 
March 1996, cited the veteran's statement that he was retired 
from the Eaton Corporation, where he served as a press 
operator and maintenance man; that he had previously been 
employed as a truck driver for 18 years; and that he had 
discontinued that employment due to arthritis of the knees.  
The veteran had a normal posture and gait, and the examiner 
referred to the orthopedic report as to the shrapnel wound 
scar of the right thigh.  However, he also described a scar 
over the anterior aspect of the veteran's right thigh, 
approximately 10 cm. in length, which the veteran related had 
been sustained as a "scratch".  Neurological examination 
revealed no evidence of motor, sensory or reflex deficit in 
the lower extremities, and the diagnosis was no peripheral 
neurologic dysfunction.  

At his February 1997 personal hearing held before an RO 
Hearing Officer, the veteran testified that he was not aware 
that any of his conditions had worsened, while asserting that 
his right thigh just aches and bothers him.  

A report of VA podiatry examination in February 1997 noted 
that the veteran had a normal gait, but complained of pain in 
his right thigh and in his left hand [sic] when kneeling or 
squatting.  

A February 1997 report of VA orthopedic examination cited the 
veteran's subjective complaints of occasional cramps, 
tenderness and pain in the right thigh.  Examination revealed 
that the circumference of the veteran's thighs and calves 
were equal, bilaterally; that flexion of both knees was to 
135 degrees, bilaterally, with the left flexing more easily 
than the right; and that the area of injury was at the outer 
aspect of the right mid-thigh.  The examiner did not identify 
any muscle penetration, noting that the veteran's wound 
appeared to have been superficial and that there was no 
obvious defect or absence of muscle mass.  Several scars of 
the right thigh were seen, including a 6-inch longitudinal 
scar of the anterior aspect of the right thigh and three 
scars on the lateral aspect of the right thigh, one measuring 
1 1/2-inches in length and the other two measuring 1/2-inch each, 
unrelated to the fragment wound scar, as well as a 1 1/2-scar 
at the lateral aspect of the right thigh.  The scars were 
nontender and nonadherent, with no evidence of tendon damage, 
muscle herniation, loss of strength, or bone, joint or nerve 
damage.  Neurologic examination revealed no evidence of 
sensory loss in the right leg, and no evidence of loss of 
function in that leg.  The orthopedic diagnosis was residuals 
of wound to right thigh, 1951.

As noted in the Introduction section, above, a Board decision 
of September 1997 remanded the claim for a compensable rating 
for residuals of a shell fragment wound of the right thigh to 
the RO for further action, including review of the veteran's 
complete service medical records and his claims folder; 
reexamination of the veteran's muscle injuries under the 
revised regulatory criteria for evaluating gunshot and shell 
fragment wound injuries, effective November 7, 1996, and in 
accordance with the Court's decision in  DeLuca v. Brown, 89 
Vet. App. 202 (1995). 

VA outpatient clinic records, dated from October 1995 to July 
1997, disclosed no complaint, treatment, findings or 
diagnoses of a shell fragment wound of the right thigh.  A 
report of VA psychiatric examination, conducted in June 1998, 
cited the veteran's statement that he retired in 1990 after 
working 20 years for a manufacturing company; that he 
continued to work part-time in various areas; and that he 
currently spends considerable time in his wood-working shop 
making doll furniture to sell. 

A report of VA fee-basis neurological examination, conducted 
in July 1998, cited the veteran's statement that he sustained 
a shrapnel wound to the right thigh during the Korean War; 
that most of the pieces were pulled out; that he had been 
told that a small piece was left in there; that he has a 
little bit of pain if he puts certain types of pressure where 
the wound occurred; and that he does not experience weakness 
in the right leg.  Examination disclosed a small, round 
cigarette-sized scar on the right posterior thigh at about 
the mid portion of the thigh, without point tenderness or 
loss of muscle bulk.  His deep tendon reflexes were 
symmetrical, toes were downgoing, and strength was normal.  
Heel and toe walking was performed without difficulty, and 
Romberg was negative.  The neurological assessment included:  
No neurological difficulty from [the veteran's] shrapnel 
wound in the right thigh.  

A report of VA orthopedic examination, conducted in June 
1998, cited the veteran's history including a shrapnel wound 
to his left hand and right thigh.  The veteran stated that he 
had treated his wounds himself and, after a period of six or 
seven days, went to Japan where he spent six weeks in the 
hospital having treatment for those specific wounds, although 
he stated that he did not have surgery at either of his wound 
sites.  The veteran complained of increasing right thigh pain 
on walking, relieved with rest, while acknowledging that he 
had a normal gait, and no loss of strength in his right lower 
extremity.  Examination of the right thigh revealed a well-
healed, nontender, round 0.75 cm. scar at the site of the 
shrapnel entrance, located at the lateral hamstring area, 
without evidence of muscle wasting or loss of muscle mass.  
There was no impairment of gait, muscle herniation, or 
contractures, strength in the lower extremity was 5/5 
throughout, and pedal pulses were 2+.  The examiner noted 
that complaints of pain were elicited upon muscle strength 
testing.  X-ray examination of the right thigh revealed the 
bony structures of the femur to be normal.  An approximately 
3.5 mm. metal fragment was seen in the posterior subcutaneous 
tissue posteriorly in the right thigh.  The diagnoses 
included right thigh penetrating injury with residuals 
foreign body sustained in shrapnel injury in February 1951.

Analysis

The Board finds, for the following reasons and bases, that 
the veteran's service-connected residuals of a shell fragment 
wound of the right thigh is most appropriately rated as a 
scar, rather than as muscle injury under the prior of newly-
revised criteria for rating muscles injuries.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  

The service medical records show that the veteran sustained a 
single shell fragment wound of the lateral aspect of the 
right thigh; and those records disclose no evidence that such 
wound was a deep penetrating wound, that extensive 
debridement was required, or that retained foreign bodies 
were present in the soft tissues of the right thigh before or 
after his inservice treatment in an Army hospital in Japan.  
Further, the inservice treatment records do not reflect any 
evidence or record of infections, gangrene, or prolonged 
hospitalization for that injury.  In particular, the Board 
notes that the contemporaneous medical evidence does not 
support the veteran's allegation that "the surgeons cut away 
muscle tissue in order to save his leg".  To the contrary, 
service medical records dated March 1, 1951, 17 days after 
his wound, show that the veteran's wound of the right leg was 
well healed, and it was noted that X-rays disclosed no 
evidence of retained foreign bodies.  In addition, on VA 
orthopedic examination in June 1998 the veteran stated 
unequivocally that he did not have surgery at either of his 
wound sites.

Furthermore, the record shows that the veteran's wound of the 
right thigh was manifested by nothing other than a small, 
well-healed scar during service and on service separation 
examination.  The residuals of that wound were described in 
November 1951 as a small, well-healed,1 cm. wound scar on the 
lateral aspect of the right thigh which was not tender, 
depressed, or adherent, and without muscle loss or loss of 
muscle strength.  X-rays of the right thigh were negative for 
bony impairment or pathological change, and there were no 
findings of retained foreign bodies.  In October 1956, two 
small, superficial scars seen over the right thigh at the 
site of the shrapnel wound were found to be nontender, 
nonadherent, asymptomatic, and not productive of swelling, 
atrophy, tenderness, limitation of motion, or other 
functional impairment.  However, the VA examiner noted that 
the veteran had some recent scars from a truck accident.  
Subsequently, on VA examination in December 1986, a small, 1 
cm. entrance scar was seen at the posterolateral mid-thigh, 
without evidence of weakness or malfunction of the right 
thigh, and X-rays again revealed that the right femur was 
normal, and there were no abnormalities or retained foreign 
bodies in the soft tissue.  Unretouched color photographs 
revealed two small, well-healed scars of the right thigh, one 
on the lateral aspect and another on the posterolateral 
aspect. 

Although a VA orthopedic examination in February and March 
1996, conducted without review of the service medical records 
or claims folder, described a 
1 cm. by 3 mm. scar of the midportion of the lateral 
posterior aspect of the right thigh as representing a 
penetrating fragment wound, that description is not supported 
in the medical record.  In addition, X-ray examination of the 
veteran's right thigh (two views), including the soft tissue, 
revealed no bony or soft tissue abnormalities, and no 
retained foreign bodies. 

Thus, the service medical records and the initial postservice 
examination disclose that the veteran sustained a single 
wound scar to the lateral right thigh during active service; 
that as recently as December 1986, that scar was described as 
a small, well-healed,1 cm. scar; that the first evidence of a 
second, or additional, scar to the right thigh is dated in 
1956; that two X-ray examinations of the veteran's right 
thigh during inservice treatment, and additional X-ray 
examinations in November 1951, in December 1986, and in 
February 1997 (two views) disclosed no findings of retained 
foreign bodies in the tissue of the right thigh.  

Further, on VA orthopedic examination in February 1997, the 
examiner did not identify any muscle penetration, noting that 
the veteran's wound appeared to have been superficial and 
that there was no obvious defect or absence of muscle mass.  
Examination revealed several scars of the right thigh, 
including a 6-inch longitudinal scar of the anterior aspect 
of the right thigh and three scars on the lateral aspect of 
the right thigh, one measuring 1 1/2-inches in length and the 
other two measuring 1/2-inch each, unrelated to the fragment 
wound scar, as well as a 1 1/2-scar at the lateral aspect of 
the right thigh.  The scars were nontender and nonadherent, 
with no evidence of tendon damage, muscle herniation, loss of 
strength, or bone, joint or nerve damage.  The orthopedic 
diagnosis was residuals of wound to right thigh, 1951.  

To the same point, although the VA orthopedic examination in 
June 1998 revealed a well-healed, nontender, round 0.75 cm. 
scar at the site of the shrapnel entrance, located at the 
lateral hamstring area, without evidence of muscle wasting, 
loss of muscle mass, impairment of gait, muscle herniation, 
or contractures, X-ray examination of the right thigh 
revealed an approximately 3.5 mm. metal fragment in the 
posterior subcutaneous tissue posteriorly in the right thigh.  
The Board finds that the metal fragment first seen on X-ray 
in June 1998 was not present on the two X-ray studies 
performed during active service or on X-ray studies performed 
in November 1951, in December 1986, and in March 1996 (two 
views).  

Based upon the foregoing, the Board finds that the objective 
clinical findings on multiple VA examinations, including 
repeated X-ray studies of the right thigh, both during active 
service and on postservice VA examinations, have failed to 
disclose any evidence of a retained metallic fragment of the 
right thigh.  The Board further finds that the additional 
scars noted in February 1997 and the 3.5 mm. metal fragment 
in the posterior subcutaneous tissue posteriorly in the right 
thigh shown on VA orthopedic examination in June 1998 
represent intercurrent postservice trauma to the right thigh.

The Board finds that the veteran's service-connected shrapnel 
wound to the lateral right thigh is currently manifested by a 
small, nontender, nonadherent, superficial, oval-shaped scar, 
measuring 1 cm. by 3cm., with no evidence of muscle 
penetration, bone, joint or nerve damage, tissue loss, 
ulceration, depression, damage to tendons, muscle herniation, 
adhesions, loss of muscle strength, evidence of pain on 
palpation, tenderness or retraction, keloid formation, 
impairment of gait or weight-bearing, limitation of motion, 
or loss of right thigh function.  In addition, the Board 
finds that the claimant's decision to chose employment as a 
truck driver for 18 years, followed by employment as a press 
operator and maintenance man for 20 years militates against a 
belief that the veteran's residuals of a shell fragment wound 
of the right thigh were productive of significant industrial 
impairment during those periods or currently.  

Based upon the Board's consideration of the complete record 
in this appeal, we conclude that such injury is most 
appropriately evaluated as a scar under the provisions of  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803, 7804, and 
7805 (2000).  The Board further finds that such wound is not 
appropriately rated, nor does it warrant rating, as a muscle 
injury under the regulations in effect prior to or on and 
after July 3, 1997.  

The Schedule for Rating Disabilities provides that 
superficial scars will be rated as 10 percent disabling when 
poorly nourished, with repeated ulceration; or when tender 
and painful on objective demonstration.  38 C.F.R. Part 
4,§ 4.118, Diagnostic Codes 7803, 7804 (2000).  Other scars 
will be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. Part 4,§ 4.118, Diagnostic Codes 
7805 (2000).  

In this case, the medical evidence does not demonstrate that 
the veteran's scar of the lateral aspect of the right thigh 
is poorly nourished, with repeated ulceration; or tender and 
painful on objective demonstration; or that it limits the 
function of the part affected.  Governing regulations provide 
that where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. Part 4, 
§ 4.31 (2000).

Based upon the foregoing, the Board finds that a compensable 
evaluation for the veteran's service-connected shell fragment 
wound scar of the lateral aspect of the right thigh is not 
warranted.

Entitlement to a Rating in Excess of  30 Percent for Post-
traumatic Stress Disorder with Dysthymia

The Board notes that, unlike the other increased rating 
claims at issue, this claim addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for PTSD.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the claims for increased 
ratings for PTSD from the date of the initial rating 
evaluation.  Fenderson, id.

The service medical records are silent for complaint, 
treatment, findings, or diagnoses of any psychiatric 
disability during service, on service separation, or on VA 
examinations in November 1951, December 1956, or December 
1986.  His DD Form 214 shows the veteran was a private first 
class at the time of service separation in August 1951, and 
there is no evidence that he was a sergeant, or "captain of 
his team", or "lost men under his command," as alleged.

In July 1995, the veteran claimed service connection for 
PTSD.  By RO letters of September 1995, the veteran was asked 
to provide information concerning the name and address of 
physicians who treated him for his claimed disabilities.  No 
response was received from the veteran.

A letter from the veteran's mother cited her observations 
that following his return from Korea, the veteran was quiet, 
did not talk much, and did not talk about his experiences in 
Korea; that he sometimes appeared distracted and did not 
respond; that he had been married and divorced four times; 
and that she thought that his problems were due to serving in 
Korea.  

A report of VA psychiatric examination, conducted in October 
1995, cited a stressor and symptom report offered by the 
veteran, including his statement that he took jobs with no 
supervisory element because he had lost men under his command 
when he was a sergeant in Korea.  The service medical records 
and postservice records were not reviewed by the examiner, 
and no psychological testing was performed.  The veteran had 
been employed on a full-time basis since service separation, 
including as a truck driver for 18 years after leaving 
service.  Mental status examination revealed that the 
veteran's affect was one of mild anxiety and his affect was 
somewhat flat, but was otherwise within normal limits.  The 
examiner expressed the opinion that the veteran's experiences 
had primarily affected his ability to maintain good personal 
relationships.  The psychiatric diagnosis was PTSD, chronic, 
moderate to severe, service-connected.  No Global Assessment 
of Functioning (GAF) score was provided.

A rating decision of January 1996 granted service connection 
for PTSD, and assigned a 10 percent evaluation for that 
disability. 

A report of VA fee-basis psychiatric examination, conducted 
in March 1996, cited a history offered by the veteran which 
included his sustaining wounds in combat and witnessing 
various atrocities.  The veteran further stated that while in 
Korea, he was made captain of his team after his captain was 
killed.  Following service, he worked as a truck driver so he 
could "be alone", married five times, and described himself 
as currently experiencing irritability and poor temper, being 
short-fused and detached from people, and having poor sleep.  
Reported postservice nightmares had diminished.  The 
veteran's service medical records were not reviewed, and the 
examiner relied upon a history, a stressor report, and a 
symptom report offered by the veteran.  On mental status 
examination, the veteran's affect was constricted, his mood 
was anxious with a slight dysphoria, and his concentration 
was fair, while the remainder of the clinical findings on 
psychiatric evaluation were within normal limits.  No 
psychological testing or evaluation was done.  The 
psychiatric examiner found that the veteran's history was 
consistent with PTSD and a depressive disorder secondary to 
PTSD.  The diagnoses were PTSD and depressive disorder 
secondary to PTSD.  

A rating decision of August 1996 confirmed and continued the 
10 percent evaluation for PTSD.  The veteran appealed, 
seeking a higher evaluation for that disability.  

A report of VA psychiatric examination, conducted on November 
5, 1996, cited a history offered by the veteran as to the 
nature and extent of his inservice wounds, the onset of his 
other mental and physical disabilities, and his social, 
marital and occupational history.  The psychiatric examiner 
did not review the veteran's service medical records, his 
postservice medical records, or any psychiatric reports other 
than his own report, dated in October 1995, and noted that 
the veteran had never been treated for either PTSD or for 
depression.  Based upon that review, he asserted that the 
veteran had "a depressive orientation that dates back to the 
time of [service] discharge."  He stated that the veteran's 
employment "ceased" as of 1992, and that he currently was 
capable of working only a couple of days per week.  Mental 
status examination revealed that the veteran's affect showed 
a depressive orientation with moderate anxiety, moderate 
agitation, and a prominent restrictive quality.  He showed 
some mild to moderate compulsive obsessive ideation with a 
tendency to worry, and lacked insight.  The remainder of the 
findings on mental status examination were normal.  No 
psychological testing was conducted.  The examiner stated 
that the veteran's employment had been impacted by his PTSD 
and depression with restriction of his type of employment and 
interpersonal relationships; that his inservice injuries were 
not a focus of his disability; and that he had some 
considerable impairment of ability to be employed.  The 
pertinent psychiatric diagnoses included chronic PTSD of 
moderate to severe degree, with impairment of employment and 
"interpersonal relatedness"; and dysthymia, moderate to 
severe, secondary to PTSD.  

A rating decision of March 1997 changed the veteran's 
psychiatric diagnosis to PTSD with dysthymia, and continued 
the 10 percent evaluation for that disability.  

A report of VA psychiatric examination, conducted in June 
1998, cited the veteran's statement that while operating in 
China, north of the Yalu River, his unit was overrun by the 
Chinese, with most of the members killed or wounded.  He 
asserted that he was able to escape south across the Yalu 
River through snow, taking four days to reach friendly lines; 
that he sustained injuries and frostbite; and that he spent 
four months in a military hospital for treatment of wounds, 
frostbite, and hepatitis.  He stated that he had worked 
various jobs, including as a truck driver, and that he 
retired in 1990 after working 20 years for a manufacturing 
company; that he continued to work part-time in various 
areas; and that he currently spends considerable time in his 
wood-working shop making doll furniture to sell.  He had been 
married and divorced four times, which he attributed to his 
irritability, to working conflicting shifts, to difficulty in 
conveying affection, and to long absences while truck 
driving, and he had recently separated from his fifth wife 
with the intention to divorce.  He expressed the belief that 
keeping busy was the best way to avoid feelings of depression 
and feelings related to Korea.  

On mental status examination, he was somewhat distant and 
expressed irritation toward the federal government and the 
necessity for additional disability examination.  His mood 
was somber, with subjective feelings of being at least mildly 
depressed.  His associations were intact, past and recent 
memory was good, judgment was intact, mathematical ability 
was good, intelligence was normal, and there was no evidence 
of a psychotic disorder of any type.  His insight was good in 
terms of recognizing manifestations of his disorder and how 
he deals with it.  The examiner stated that the veteran met 
the criteria for PTSD; that he continued to have relationship 
and personal discomfort problems from it; that he was retired 
and self-employed on a part-time basis doing woodwork; and 
that he had no intention of doing more regular gainful 
employment.  The diagnoses were PTSD, chronic, and dysthymia, 
mild to moderate; and his Global Assessment of Functioning 
(GAF) score was 55, indicative of moderate symptoms or some 
difficulty in social, occupational or school functioning.  

A rating decision of November 1998 increased the evaluation 
for the veteran's service-connected PTSD from 10 percent to a 
30 percent evaluation, effective June 13, 1998, the date of 
his most recent psychiatric evaluation.  

Analysis

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has appealed the RO's rating action of January 1996 
which granted service connection for PTSD and assigned an 
initial 10 percent rating for that disability.  As noted, 
during the pendency of this appeal a rating decision of 
November 1998 granted an increased rating of 30 percent for 
the veteran's PTSD, effective June 13, 1998, and he has 
continued his appeal for a higher evaluation.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (2000).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date, and to apply the criteria most favorable to the 
veteran.  Karnas, at 311;  Dudnick v. Brown,  10 Vet. App. 79 
(1997).  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132. Under those criteria, a 10 
percent rating for PTSD is warranted where the social and 
industrial impairment is less than that for a 30 percent 
disability, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment; 
while a 30 percent evaluation for PTSD is warranted where 
there is definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication will be rated as 10 
percent disabling; while occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (in effect on and after November 7, 
1996).

The Board has considered the veteran's manifestations of PTSD 
under both the former or the newly-revised criteria for 
rating mental disorders and finds that the veteran's 
evaluation for his service-connected PTSD would remain the 
same  upon application of either evaluative criteria.  
Karnas, id. 

The record shows that mental status examination on VA 
psychiatric examination in October 1995 revealed that the 
veteran's affect was one of mild anxiety and his affect was 
somewhat flat; that the remainder of the mental status 
examination was otherwise within normal limits; and that the 
examiner expressed the opinion that the veteran's experiences 
had primarily affected his ability to maintain good personal 
relationships.  On VA fee-basis psychiatric examination in 
March 1996, mental status examination disclosed a constricted 
affect, an anxious mood with a slight dysphoria, and fair 
concentration, while the remainder of the clinical findings 
on psychiatric evaluation were within normal limits.  

The report of VA psychiatric examination in November 1996 
noted that the veteran had never been treated for either PTSD 
or for depression; that the examiner stated that the 
veteran's employment "ceased" as of 1992 [sic] and that he 
currently was capable of working only a couple of days per 
week, while failing to note that the veteran had retired in 
1990 and had begun receiving SSA benefits based on attained 
age.  The mental status examination revealed a depressive and 
restrictive affect, moderate anxiety, moderate agitation, 
some mild to moderate compulsive obsessive ideation with a 
tendency to worry, and absence of insight, while the 
remainder of the findings on mental status examination were 
normal.  

The June 1998 report of VA psychiatric examination showed 
that on mental status examination, the veteran's mood was 
somber, his associations were intact, past and recent memory 
was good, judgment was intact, mathematical ability was good, 
intelligence was normal, his insight was good in terms of 
recognizing manifestations of his disorder,  and there was no 
evidence of a psychotic disorder of any type.  The examiner 
stated that the veteran met the criteria for PTSD; that he 
continued to have relationship and personal discomfort 
problems from it; that he was retired and self-employed on a 
part-time basis doing woodwork; and that he had no intention 
of doing more regular gainful employment.  The diagnoses were 
PTSD, chronic, and dysthymia, mild to moderate; and his 
Global Assessment of Functioning (GAF) score was 55, 
indicative of moderate symptoms or some difficulty in social, 
occupational or school functioning.  

However, a longitudinal review of the record shows that the 
veteran began working on a full-time basis as a truck driver 
in June 1956, according to his report on VA examination in 
October 1956; that he discontinued that employment after 18 
years because of arthritis in his knees; and that he went to 
work for Eaton Corporation, a manufacturing company, as a 
press operator and maintenance man on a full-time basis for 
20 years until he retired in 1990 and began drawing SSA 
benefits.  The veteran has been consistently engaged in long-
term gainful employment since service separation, and it is 
not clear to the Board that the veteran's unbroken 38-year 
history of full-time employment is consistent with or 
otherwise supports a belief that his PTSD and depression 
caused a restriction of his type of employment or otherwise 
had any impact on his employment.  To the contrary, the Board 
finds no evidence of industrial impairment in that record, 
and finds that the veteran has no more than a high school 
education, which limits his employment options.  

To that same point, the evidence shows that upon his 
retirement, the veteran continued to work part-time in 
various areas and that he currently spends considerable time 
in his wood-working shop making doll furniture to sell.  The 
Board finds that such activities are consistent with the 
veteran's expressed belief that keeping busy was the best way 
to avoid feelings of depression and feelings related to 
Korea.  In addition, as the medical evidence shows that the 
veteran has no intention of going back to work, his PTSD with 
dysthymia cannot reasonably be said to be currently limiting 
his employment options.  

The Board is not persuaded on that the veteran's five 
marriages are suggestive of difficulty in conveying 
affection, and notes that the evidence suggests that the 
veteran's multiple marriages may be related to his diagnosed 
mild to moderate compulsive obsessive ideation.  In addition, 
the veteran himself has attributed his multiple divorces not 
only to his irritability, but to long absences while truck 
driving and to working conflicting shifts.  Further, the 
reports of VA psychiatric examinations show that the 
veteran's impairment stemming from his service-connected PTSD 
with dysthymia is primarily social and in the area of 
relationships.  Current regulations provide that when 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but  shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. Part 4, § 4.126 
(2000).

The record in this case shows that the veteran's service-
connected PTSD is manifested by mild anxiety with a slight 
dysphoria, an occasional somewhat flat or constricted affect, 
some mild to moderate compulsive obsessive ideation with a 
tendency to worry, and occasional limited insight, while 
mental status examination have consistently shown that the 
remainder of his mental status examinations have been normal.  
The record further shows that the veteran has had no 
psychiatric hospitalizations, and has never been treated for 
either PTSD or for depression.  

A rating decision of November 1998 increased the evaluation 
for the veteran's service-connected PTSD from 10 percent to a 
30 percent evaluation, effective June 13, 1998, based upon 
findings on the June 13, 1998, VA psychiatric examination 
showing that the veteran's chronic PTSD and dysthymia were 
mild to moderate, and that his Global Assessment of 
Functioning (GAF) score was 55, indicative of moderate 
symptoms or some difficulty in social, occupational or school 
functioning.  
the date of his most recent psychiatric evaluation.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that prior to June 13, 1998, the 
veteran's service-connected PTSD with dysthymia was not shown 
to be productive of social and industrial impairment 
sufficient to warrant assignment of a rating in excess of 10 
percent under the criteria in effect prior to or on and after 
November7, 1996.  Accordingly, a rating in excess of 10 
percent for PTSD with dysthymia is not warranted prior to 
June 13, 1998.  Further, the Board finds that on and after 
June 13, 1998, the veteran's service-connected PTSD with 
dysthymia was not shown to be productive of social and 
occupational impairment sufficient to warrant assignment of a 
rating in excess of 30 percent under the criteria in effect 
prior to or on and after November7, 1996.  

Accordingly, entitlement to a rating in excess of 10 percent 
for PTSD with dysthymia prior to June 13, 1998, is denied, 
and entitlement to a rating in excess of 30 percent for PTSD 
with dysthymia on and after June 13, 1998, is denied.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
The veteran's claim for a total disability rating based on 
unemployability under the provisions of  38 C.F.R. Part 4, 
§ 4.16 is addressed in the following Remand section of this 
decision. 


ORDER

Entitlement to service connection for a back disability and a 
left knee disability is denied. 

New and material evidence not having been submitted to reopen 
the claims of bilateral defective hearing and a right knee 
disability, those claims are denied.

Entitlement to service connection for residuals of a fracture 
of the scaphoid, left wrist, with degenerative changes, is 
granted.

Entitlement to a rating in excess of  10 percent for PTSD 
prior to June 13, 1998, is denied.  

Entitlement to a rating in excess of  30 percent for PTSD 
prior to June 13, 1998, is denied.  

Entitlement to a compensable rating for residuals of a 
gunshot wound of the left hand is denied.

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the right thigh is denied.

Entitlement to a compensable rating for residuals of 
infectious hepatitis is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the feet prior to January 12, 1998, is 
denied. 

Entitlement to an separate rating in excess of 10 percent for 
residuals of frostbite of the left foot prior to or on and 
after January 12, 1998, is denied. 

Entitlement to an separate rating in excess of 10 percent for 
residuals of frostbite of the right foot prior to or on and 
after January 12, 1998, is denied. 


REMAND

The record shows that in July 1995, the veteran claimed 
service connection for tinnitus, asserting that such was 
incurred in combat as a result of explosions in close 
proximity to him.  The Board finds that the evidence 
establishes that the veteran served in combat against the 
enemy, and that governing law and regulations provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (2000).  In addition, the Court 
has held that a veteran's statements are competent as to the 
onset and continuity of symptomatology.  Heuer v. Brown,  7 
Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. 
App. 398, 405 (1995).  The claim for service-connection for 
tinnitus is Remanded to the RO for compliance with all 
notification and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475.  

Further, while the Board has denied a compensable rating for 
residuals of a wound of the left (minor) hand, service 
connection has been granted for residuals of a fracture of 
the scaphoid, left wrist, with degenerative changes.  The 
Board finds that the veteran's residuals of a gunshot wound 
to the left hand and his now-service-connected residuals of 
fracture of the scaphoid, left wrist, are disabilities of 
common origin; that while it is clear that there is no motor, 
sensory or reflex deficit arising from the soft tissue injury 
to the left hand, there is significant impairment of function 
stemming from the left wrist fracture and associated 
degenerative changes, as well as the resultant limitation of 
left wrist motion, pain on motion, and easy fatigue.  In view 
of these considerations, the Board finds that the veteran's 
service-connected residuals of a gunshot wound of the left 
hand should be rated in conjunction with his now-service-
connected residuals of fracture of the scaphoid, left wrist, 
with degenerative changes, including specific consideration 
of all clinical findings and symptoms under the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (2000).  

Further, the veteran's claim of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities must be remanded to the RO for 
readjudication after an evaluative rating for the left hand 
and wrist disability has been assigned, and after the claim 
for service connection for tinnitus has been readjudicated.  
The RO must review the veteran's claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
as to those issues has been completed.  

Accordingly, the claim is Remanded to the RO for the 
following actions: 

1.  Prior to assigning an evaluative 
rating for the veteran's service-connected 
residuals of a gunshot wound of the left 
hand with fracture of the scaphoid, left 
wrist, and degenerative changes, and prior 
to readjudicating the veteran's claims for 
direct service connection for tinnitus, 
and for a total disability rating based on 
unemployability due to service-connected 
disabilities in light of that evaluation, 
the RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should schedule a VA audiology 
examination of the veteran to determine 
the presence or absence of tinnitus, 
claimed to have been incurred while 
serving in combat in the Republic of 
Korea.  The requested examination is to be 
conducted in accordance with the newly-
revised criteria for rating hearing loss 
and audiologic disability, effective 
December 10, 1999, and the examiner must 
take a complete history from the veteran, 
and review the claims folder as to the 
veteran's postservice 18-year employment 
as a truck driver and subsequent 20 year 
employment as a press operator and 
maintenance man.  The examining 
audiologist should be asked to express an 
opinion as to whether it is at least as 
likely as not that any current tinnitus 
found present was caused or worsened by 
the veteran's periods of active service.  
A complete rationale for all opinions 
expressed must be provided.  

3.  Thereafter, the RO should review the 
claims file, and evaluate the veteran's 
service-connected residuals of a gunshot 
wound of the left hand with fracture of 
the scaphoid, left wrist, and degenerative 
changes; readjudicate the veteran's claim 
for direct service connection for tinnitus 
under the previous and newly-revised 
criteria; and readjudicate the veteran's 
claim for a total disability rating based 
on unemployability due to service-
connected disabilities in light of those 
determinations.  

If the claim for direct service connection for tinnitus 
remains denied, or if the evaluation assigned for the 
veteran's service-connected residuals of a gunshot wound of 
the left hand with fracture of the scaphoid, left wrist, and 
degenerative changes, is not satisfactory; or if the claim 
for a total disability rating based on unemployability due to 
service-connected disabilities remains denied, the appellant 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



